EXHIBIT 10.1


 

 

SECURITIES PURCHASE AGREEMENT

dated as of September 18, 2012

between

SUFFOLK BANCORP

and

THE INVESTOR PARTY HERETO

 


 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

--------------------------------------------------------------------------------





 

 

TABLE OF CONTENTS

 

ARTICLE I

 

Purchase; Closing

 

 

 

 

1.1

 

 

Purchase

Page

 

1

1.2

Closing

1

 

ARTICLE II

Representations and Warranties

 

 

2.1

Disclosure

3

2.2

Representations and Warranties of the Company

4

2.3

Representations and Warranties of the Investor

11

 

ARTICLE III

Covenants

 

 

3.1

Efforts

13

3.2

Confidentiality

13

 

 

 

ARTICLE IV

Additional Agreements

 

 

4.1

Registration Rights

13

4.2

Legend

23

4.3

NASDAQ Listing

24

4.4

Certain Transactions

24

4.5

Witholding

24

4.6

Notice of Control

24

ARTICLE V

Termination

 

 

5.1

Termination

25

5.2

Effects of Termination

25

       

 

-i-

--------------------------------------------------------------------------------

 

 

ARTICLE VI

Miscellaneous

 

 

 

6.1

 

 

Survival

Page

 

25

6.2

Amendment

25

6.3

Waiver

25

6.4

Counterparts

25

6.5

Governing Law; Jurisdiction

26

6.6

WAIVER OF JURY TRIAL

26

6.7

Notices

26

6.8

Entire Agreement; Assignment

27

6.9

Other Definitions

27

6.10

Captions

28

6.11

Severability

28

6.12

No Third-Party Beneficiaries

28

6.13

Specific Performance

28

6.14

Public Announcements

29

6.15

Other Investors

 

29

       

 

-ii-

--------------------------------------------------------------------------------

 

 

INDEX OF DEFINED TERMS

Term

Location of Definition

 

Affiliate

6.9(b)

Agreement

Preamble

Bank

1.2(b)(1)(B)

Beneficial Owner

6.9(h)

BHC Act

2.2(a)

BHC Act Control

2.2(t)

Board of Directors

2.2(d)(1)

business day

6.9(f)

Cash Proceeds

1.1

Closing

1.2(a)

Closing Date

1.2(a)

Common Stock

Recitals

Company

Preamble

Company 10-K

2.2(e)

Company Reports

2.2(f)

Company Stock Option

2.2(c)

Company Subsidiaries

2.2(b)

Company Subsidiary

2.2(b)

control

6.9(b)

Disclosure Schedule

2.1(a)

Escrow Agent

Recitals

Escrow Agreement

Recitals

FDIC

2.2(a)

GAAP

2.1(b)(2)(A)

Governmental Entities

2.2(d)(3)

Indemnitee

4.1(g)(1)

Information

3.2

Investor

Preamble

IRS

4.5

knowledge of the Company

6.9(i)

Liens

2.2(b)

Losses

4.1(g)(1)

Material Adverse Effect

2.1(b)

OFAC

2.2(w)

Other Investors

1.2(b)(1)(A)

Pending Underwritten Offering

4.1(l)

  Permitted Liens

2.2(g)

person

6.9(g)

Piggyback Registration

4.1(a)(4)

Press Release

6.14

Previously Disclosed

2.1(c)



 



-iii-

--------------------------------------------------------------------------------

 

Term

Location of Definition

 

Purchase

1.1

Purchase Agreements

Recitals

register

4.1(k)(1)

registered

4.1(k)(1)

Registrable Securities

4.1(k)(2)

registration

4.1(k)(1)

Registration Deadline

4.1(a)(1)

Registration Expenses

4.1(k)(3)

Rule 144

4.1(k)(4)

Rule 144A

4.1(k)(4)

Rule 158

4.1(k)(4)

Rule 159A

4.1(k)(4)

Rule 405

4.1(k)(4)

Rule 415

4.1(k)(4)

SARs

2.2(c)

Scheduled Black-out Period

4.1(k)(5)

SEC

2.1(c)(2)

Securities Act

2.3(c)

Selling Expenses

4.1(k)(6)

Shares

Recitals

Shelf Registration Statement

4.1(a)(2)

Special Registration

4.1(a)(4)

subsidiary

6.9(a)

U.S. Sanctions Laws

2.3(f)

Underwritten Offering

4.1(a)(2)

 

-iv-

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT, dated as of September 18, 2012 (this
“Agreement”), between SUFFOLK BANCORP, a New York corporation (the “Company”),
and the investor listed on Schedule A (the “Investor”). 

RECITALS:

A.  The Company intends to sell to the Investor, and the Investor intends to
purchase from the Company, as an investment in the Company, the number of shares
set forth on Schedule A (the “Shares”) of common stock, par value $2.50 per
share, of the Company (the “Common Stock”), at a price of $13.50 per Share,
subject to the terms and conditions set forth herein.  

B.  Concurrently with the execution of this Agreement, the Company is entering
into an Escrow Agreement (the “Escrow Agreement”) with American Stock Transfer &
Trust Company, LLC (the “Escrow Agent”).  

C.  Substantially concurrently with the execution of this Agreement, the Company
is entering into purchase agreements with certain other investors pursuant to
which the investors named therein will purchase shares of Common Stock subject
to the terms and conditions set forth therein (such purchase agreements,
together with this Agreement, the “Purchase Agreements”). 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:


ARTICLE I

PURCHASE; CLOSING

    1.1           Purchase. On the terms and subject to the conditions set forth
herein, the Investor will purchase from the Company, and the Company will sell
to the Investor, the Shares (the “Purchase”) for the aggregate purchase price
set forth on Schedule A (the “Cash Proceeds”).  

    1.2          Closing. (a)  The closing of the Purchase (the “Closing”) will
take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York 10019 at 10:00 a.m., New York time, on September 19,
2012 (the “Closing Date”), or at such later time as the last of the conditions
specified in Section 1.2(b) is satisfied or waived (other than those conditions
that by their nature can only be satisfied at the Closing but subject to their
satisfaction as of the Closing).  Prior to the Closing, the Investor shall
deliver to the Escrow Agent the Cash Proceeds, except as may otherwise be agreed
by the Investor and the Company.  At the Closing, (1) the Company shall deliver
to the Investor (A) physical certificates evidencing the Shares and (B) all
other documents to be delivered to the Investor pursuant to Section 1.2(b)(2);
and (2) except as may otherwise be agreed by the Investor and the Company, the
Company shall instruct the Escrow Agent to deliver the Cash Proceeds by wire
transfer of immediately available funds to an account or accounts designated by
the Company.  



 

--------------------------------------------------------------------------------

 


(B)               CLOSING CONDITIONS.  

(1)               THE OBLIGATION OF THE COMPANY TO CONSUMMATE THE CLOSING IS
SUBJECT TO THE FOLLOWING CONDITIONS:

(A)             THE COMPANY SHALL HAVE ENTERED INTO PURCHASE AGREEMENTS
PROVIDING FOR THE SALE OF SHARES OF COMMON STOCK BY THE COMPANY TO THE INVESTORS
PARTY THERETO (SUCH INVESTORS, OTHER THAN THE INVESTOR, THE “OTHER INVESTORS”)
IN EXCHANGE FOR AGGREGATE PROCEEDS OF $12,500,000, AND THE CLOSINGS UNDER THE
OTHER PURCHASE AGREEMENTS SHALL OCCUR AND BECOME EFFECTIVE SIMULTANEOUSLY WITH
THE CLOSING;

(B)              THE TRANSACTIONS CONTEMPLATED BY EACH OF THE LOAN PURCHASE
AGREEMENTS ENTERED INTO BY THE SUFFOLK COUNTY NATIONAL BANK OF RIVERHEAD (THE
“BANK”) ON THE CLOSING DATE SHALL HAVE CLOSED;

(C)              THE REPRESENTATIONS AND WARRANTIES OF THE INVESTOR CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND ON AND
AS OF THE CLOSING DATE AS IF MADE ON AND AS OF THE CLOSING DATE (EXCEPT FOR ANY
SUCH REPRESENTATIONS OR WARRANTIES EXPRESSLY MADE AS OF THE DATE HEREOF OR AS OF
ANOTHER DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE); AND

(D)             THE INVESTOR SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OF ITS COVENANTS AND OBLIGATIONS IN THIS AGREEMENT THAT ARE TO BE PERFORMED AT
OR PRIOR TO THE CLOSING.

(2)               THE OBLIGATION OF THE INVESTOR TO CONSUMMATE THE CLOSING IS
SUBJECT TO THE FOLLOWING CONDITIONS:

(A)             THE INVESTOR SHALL HAVE RECEIVED AN OPINION, DATED THE CLOSING
DATE, FROM WACHTELL, LIPTON, ROSEN & KATZ, AND/OR ANOTHER NATIONALLY RECOGNIZED
LAW FIRM, AS COUNSEL TO THE COMPANY, AS TO THE VALIDITY OF THE SHARES BEING SOLD
IN THE PURCHASE, THE COMPLIANCE OF THE PURCHASE WITH FEDERAL SECURITIES LAWS AND
OTHER MATTERS AS ARE CUSTOMARY IN COMPARABLE SECURITIES PURCHASES;

(B)              THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND ON AND
AS OF THE CLOSING DATE AS IF MADE ON AND AS OF THE CLOSING DATE (EXCEPT FOR ANY
SUCH REPRESENTATIONS OR WARRANTIES EXPRESSLY MADE AS OF THE DATE HEREOF OR AS OF
ANOTHER DATE, WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE), AND THE INVESTOR
SHALL HAVE RECEIVED A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE COMPANY, DATED
AS OF THE CLOSING DATE, CERTIFYING TO THAT FACT; AND

 

-2-

--------------------------------------------------------------------------------

 

 

(C)              THE COMPANY SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OF ITS COVENANTS AND OBLIGATIONS IN THIS AGREEMENT THAT ARE TO BE PERFORMED AT
OR PRIOR TO THE CLOSING, AND THE INVESTOR SHALL HAVE RECEIVED A CERTIFICATE OF
AN AUTHORIZED OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, CERTIFYING
TO THAT FACT.

(3)               THE OBLIGATION OF EACH OF THE COMPANY AND THE INVESTOR TO
CONSUMMATE THE CLOSING IS FURTHER SUBJECT TO THE FOLLOWING CONDITIONS:

(A)             THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED IN ACCORDANCE WITH
SECTION 5.1 HEREIN;

(B)              NO PROVISION OF ANY APPLICABLE LAW OR REGULATION AND NO
JUDGMENT, INJUNCTION, ORDER OR DECREE SHALL PROHIBIT THE PURCHASE OR SHALL
PROHIBIT OR RESTRICT INVESTOR OR ITS AFFILIATES FROM OWNING OR VOTING ANY OF THE
SHARES;

(C)              THE PURCHASE BY THE INVESTOR OF THE SHARES WILL NOT RESULT IN
THE INVESTOR (INDIVIDUALLY OR TOGETHER WITH ANY OTHER PERSON WITH WHOM THE
INVESTOR HAS IDENTIFIED, OR WILL HAVE IDENTIFIED, ITSELF AS PART OF A “GROUP” IN
A PUBLIC FILING MADE WITH THE SEC INVOLVING THE COMPANY’S SECURITIES) ACQUIRING,
OR OBTAINING THE RIGHT TO ACQUIRE, IN EXCESS OF 9.99% OF THE OUTSTANDING SHARES
OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON THE CLOSING DATE (AFTER
GIVING EFFECT TO THE CLOSING AND THE CLOSINGS OF THE TRANSACTIONS CONTEMPLATED
BY THE OTHER PURCHASE AGREEMENTS); AND

(D)             THE PURCHASE OF SHARES BY THE INVESTOR SHALL NOT (I) REQUIRE THE
INVESTOR OR ANY OF ITS AFFILIATES TO FILE A PRIOR NOTICE UNDER THE CHANGE IN
BANK CONTROL ACT, OR OTHERWISE SEEK PRIOR APPROVAL OF ANY BANKING REGULATOR;
(II) REQUIRE THE INVESTOR OR ANY OF ITS AFFILIATES TO BECOME A BANK HOLDING
COMPANY OR OTHERWISE SERVE AS A SOURCE OF STRENGTH FOR THE COMPANY OR ANY
COMPANY SUBSIDIARY; OR (III) CAUSE THE INVESTOR, TOGETHER WITH ANY OTHER PERSON
WHOSE SECURITIES OF THE COMPANY WOULD BE AGGREGATED WITH THE INVESTOR’S
SECURITIES OF THE COMPANY FOR PURPOSES OF ANY BANK REGULATION OR LAW, TO
COLLECTIVELY BE DEEMED TO OWN, CONTROL OR HAVE THE POWER TO VOTE SECURITIES
WHICH (ASSUMING, FOR THIS PURPOSE ONLY, FULL CONVERSION AND/OR EXERCISE OF SUCH
SECURITIES BY THE INVESTOR AND SUCH OTHER PERSONS) WOULD REPRESENT MORE THAN
9.9% OF ANY CLASS OF VOTING SECURITIES OF THE COMPANY OUTSTANDING ON THE CLOSING
DATE (AFTER GIVING EFFECT TO THE CLOSING AND THE CLOSINGS OF THE TRANSACTIONS
CONTEMPLATED BY THE OTHER PURCHASE AGREEMENTS).


ARTICLE II

REPRESENTATIONS AND WARRANTIES

    2.1        Disclosure. (a)  On or prior to the date hereof, the Company
delivered to the Investor a schedule (a “Disclosure Schedule”) setting forth,
among other things, items the disclosure of which is necessary or appropriate
either in response to an express disclosure requirement contained in a provision
hereof or as an exception to one or more of the Company’s representations or
warranties contained in Section 2.2 or to one or more of its covenants contained
in this Agreement; provided that the mere inclusion of an item in a Disclosure
Schedule as an exception to a representation or warranty will not be deemed an
ad mission by the Company that such item represents a material exception or
fact, event or circumstance or that such item is reasonably likely to result in
a Material Adverse Effect.

-3-

--------------------------------------------------------------------------------

 

 


(B)               “MATERIAL ADVERSE EFFECT” MEANS, WITH RESPECT TO THE INVESTOR,
ONLY CLAUSE (2) THAT FOLLOWS, OR, WITH RESPECT TO THE COMPANY, BOTH CLAUSES (1)
AND (2) THAT FOLLOW, ANY CIRCUMSTANCE, EVENT, CHANGE, DEVELOPMENT OR EFFECT
THAT, INDIVIDUALLY OR IN THE AGGREGATE (1) IS MATERIAL AND ADVERSE TO THE
FINANCIAL POSITION, RESULTS OF OPERATIONS, BUSINESS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR (2) WOULD
MATERIALLY IMPAIR THE ABILITY OF EITHER THE INVESTOR OR THE COMPANY,
RESPECTIVELY, TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE
MATERIALLY THREATEN OR MATERIALLY IMPEDE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT MATERIAL ADVERSE EFFECT,
UNDER CLAUSE (1), SHALL NOT BE DEEMED TO INCLUDE THE IMPACT OF (A) CHANGES IN
U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”), (B) CHANGES IN
APPLICABLE LAWS, RULES AND REGULATIONS OR INTERPRETATIONS THEREOF BY
GOVERNMENTAL ENTITIES, (C) ACTIONS OR OMISSIONS OF THE COMPANY EXPRESSLY
REQUIRED BY THE TERMS OF THIS AGREEMENT OR TAKEN WITH THE PRIOR WRITTEN CONSENT
OF THE INVESTOR, (D) GENERAL CHANGES IN THE ECONOMY OR THE INDUSTRIES IN WHICH
THE COMPANY AND ITS SUBSIDIARIES OPERATE, (E) HURRICANES, TORNADOES,
EARTHQUAKES, FLOODS OR OTHER NATURAL DISASTERS OR ACTS OF TERRORISM OR WAR
(WHETHER OR NOT DECLARED), (F) CHANGES IN THE MARKET PRICE OR TRADING VOLUMES OF
THE COMMON STOCK (BUT NOT THE UNDERLYING CAUSES OF SUCH CHANGES), (G) THE
FAILURE OF THE COMPANY TO MEET ANY INTERNAL OR PUBLIC PROJECTIONS, FORECASTS,
ESTIMATES OR GUIDANCE (BUT NOT THE UNDERLYING CAUSES OF SUCH FAILURE), (H)
COMPLIANCE BY A PARTY WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND (I)
THE PUBLIC DISCLOSURE OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. 


(C)                “PREVIOUSLY DISCLOSED” WITH REGARD TO (1) ANY PARTY MEANS
INFORMATION SET FORTH ON ITS DISCLOSURE SCHEDULE CORRESPONDING TO THE PROVISION
OF THIS AGREEMENT TO WHICH SUCH INFORMATION RELATES; PROVIDED  THAT INFORMATION
WHICH, ON ITS FACE, REASONABLY SHOULD INDICATE TO THE READER THAT IT RELATES TO
ANOTHER PROVISION OF THIS AGREEMENT SHALL ALSO BE DEEMED TO BE PREVIOUSLY
DISCLOSED WITH RESPECT TO SUCH OTHER PROVISION AND (2) THE COMPANY, INCLUDES
INFORMATION PUBLICLY DISCLOSED BY THE COMPANY IN THE COMPANY REPORTS FILED BY IT
WITH OR FURNISHED TO THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) AND
PUBLICLY AVAILABLE PRIOR TO THE DATE OF THIS AGREEMENT (EXCLUDING ANY RISK
FACTOR DISCLOSURES CONTAINED IN SUCH DOCUMENTS UNDER THE HEADING “RISK FACTORS”
AND ANY DISCLOSURE OF RISKS INCLUDED IN ANY “FORWARD-LOOKING STATEMENTS”
DISCLAIMER OR OTHER STATEMENTS THAT ARE SIMILARLY NONSPECIFIC AND ARE PREDICTIVE
OR FORWARD-LOOKING IN NATURE).


(D)               EACH PARTY ACKNOWLEDGES THAT IT IS NOT RELYING UPON ANY
REPRESENTATION OR WARRANTY NOT SET FORTH IN THIS AGREEMENT.  THE INVESTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO CONDUCT SUCH REVIEW AND ANALYSIS
OF THE BUSINESS, ASSETS, CONDITION, OPERATIONS AND PROSPECTS OF THE COMPANY AND
THE COMPANY SUBSIDIARIES, INCLUDING AN OPPORTUNITY TO ASK SUCH QUESTIONS OF
MANAGEMENT (FOR WHICH IT HAS RECEIVED SUCH ANSWERS) AND TO REVIEW SUCH
INFORMATION MAINTAINED BY THE COMPANY, IN EACH CASE AS THE INVESTOR CONSIDERS
SUFFICIENT FOR THE PURPOSE OF MAKING THE PURCHASE.  THE INVESTOR FURTHER
ACKNOWLEDGES THAT IT HAS HAD SUCH AN OPPORTUNITY TO CONSULT WITH ITS OWN
COUNSEL, FINANCIAL AND TAX ADVISERS AND OTHER PROFESSIONAL ADVISERS AS IT
BELIEVES IS SUFFICIENT FOR PURPOSES OF THE PURCHASE.




-4-

--------------------------------------------------------------------------------

 

 


2.2        REPRESENTATIONS AND WARRANTIES OF THE COMPANY. EXCEPT AS PREVIOUSLY
DISCLOSED, THE COMPANY REPRESENTS AND WARRANTS TO THE INVESTOR AS OF THE DATE OF
THIS AGREEMENT THAT:


(A)                ORGANIZATION AND AUTHORITY; BANK REGULATIONS.  THE COMPANY IS
A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF NEW YORK, IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN ALL JURISDICTIONS WHERE ITS OWNERSHIP OR LEASING OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED AND FAILURE TO BE SO
QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, AND HAS CORPORATE
POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS IT IS NOW BEING CONDUCTED.  THE COMPANY HAS PREVIOUSLY DISCLOSED TO
THE INVESTOR TRUE AND CORRECT COPIES OF ITS CERTIFICATE OF INCORPORATION AND
BY-LAWS AS AMENDED THROUGH THE DATE OF THIS AGREEMENT.  THE COMPANY IS DULY
REGISTERED AS A BANK HOLDING COMPANY UNDER THE BANK HOLDING COMPANY ACT OF 1956,
AS AMENDED (THE “BHC ACT”).  THE BANK IS DULY ORGANIZED AND VALIDLY EXISTING AS
A NATIONAL BANKING ASSOCIATION AND ITS DEPOSIT ACCOUNTS ARE INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION (“FDIC”) TO THE FULLEST EXTENT PERMITTED
BY THE FEDERAL DEPOSIT INSURANCE ACT AND THE RULES AND REGULATIONS OF THE FDIC
THEREUNDER, AND ALL PREMIUMS AND ASSESSMENTS REQUIRED TO BE PAID IN CONNECTION
THEREWITH HAVE BEEN PAID WHEN DUE.  THE COMPANY IS NOT, AND HAS NEVER BEEN, AN
ISSUER IDENTIFIED IN RULE 144(I)(1) PROMULGATED UNDER THE SECURITIES ACT.


(B)               COMPANY’S SUBSIDIARIES.  THE COMPANY HAS PREVIOUSLY DISCLOSED
A COMPLETE AND CORRECT LIST OF ALL OF ITS SUBSIDIARIES AS OF THE DATE HEREOF,
ALL SHARES OF THE OUTSTANDING CAPITAL STOCK OF EACH OF WHICH ARE OWNED DIRECTLY
OR INDIRECTLY BY THE COMPANY.  THE MATERIAL SUBSIDIARIES OF THE COMPANY ARE
REFERRED TO HEREIN INDIVIDUALLY AS A “COMPANY SUBSIDIARY” AND COLLECTIVELY AS
THE “COMPANY SUBSIDIARIES.”  NO EQUITY SECURITY OF ANY COMPANY SUBSIDIARY IS OR
MAY BE REQUIRED TO BE ISSUED BY REASON OF ANY OPTION, WARRANT, SCRIP, PREEMPTIVE
RIGHT, RIGHT TO SUBSCRIBE TO, CALL OR COMMITMENT OF ANY CHARACTER WHATSOEVER
RELATING TO, OR SECURITY OR RIGHT CONVERTIBLE INTO, SHARES OF ANY CAPITAL STOCK
OF SUCH COMPANY SUBSIDIARY, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH ANY COMPANY SUBSIDIARY IS BOUND TO ISSUE
ADDITIONAL SHARES OF ITS CAPITAL STOCK, OR ANY OPTION, WARRANT OR RIGHT TO
PURCHASE OR ACQUIRE ANY ADDITIONAL SHARES OF ITS CAPITAL STOCK.  ALL OF SUCH
SHARES SO OWNED BY THE COMPANY ARE DULY AUTHORIZED AND VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND ARE OWNED BY IT FREE AND CLEAR OF ANY LIEN, CLAIM,
CHARGE, OPTION, ENCUMBRANCE OR AGREEMENT (“LIENS”) WITH RESPECT THERETO.  EACH
COMPANY SUBSIDIARY IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING, DULY QUALIFIED
TO DO BUSINESS AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION, AND HAS CORPORATE OR OTHER APPROPRIATE ORGANIZATIONAL POWER AND
AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS IT IS NOW BEING CONDUCTED, IN EACH CASE EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  EXCEPT IN RESPECT OF
THE COMPANY SUBSIDIARIES, THE COMPANY DOES NOT BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 5% OF ANY CLASS OF EQUITY SECURITIES OR SIMILAR INTERESTS
OF ANY CORPORATION, BANK, BUSINESS TRUST, ASSOCIATION OR SIMILAR ORGANIZATION,
AND IS NOT, DIRECTLY OR INDIRECTLY, A PARTNER IN ANY PARTNERSHIP OR PARTY TO ANY
JOINT VENTURE. 


(C)                CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 15 MILLION SHARES OF COMMON STOCK, OF WHICH 9,726,814 SHARES WERE
OUTSTANDING AS OF JUNE 30,

-5-

--------------------------------------------------------------------------------

 

2012.  As of June 30, 2012, there were outstanding options (each, a “Company
Stock Option”) to purchase an aggregate of not more than 185,500 shares of
Common Stock and 10,000 stock appreciation rights (the “SARs”).  All of the
outstanding shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable.  Once issued to the
Investor against receipt of the consideration contemplated by this Agreement,
the Shares will have been duly authorized and validly issued and will be fully
paid and nonassessable.  Except (1)  for the rights granted pursuant to the
other Purchase Agreements and (2) the Company Stock Options and the SARs, as of
the date hereof there are no outstanding subscriptions, contracts, conversion
privileges, options, warrants, calls, preemptive rights or other rights
obligating the Company or any Company Subsidiary to issue, sell or otherwise
dispose of, or to purchase, redeem or otherwise acquire, any shares of capital
stock of the Company or any Company Subsidiary. There are no bonds, debentures,
notes or other indebtedness having the right to vote (or convertible into
securities having the right to vote) on any matters on which holders of Common
Stock may vote.

 


(D)                 AUTHORIZATION; NO DEFAULT.   

(1)               THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND TO CARRY OUT ITS OBLIGATIONS HEREUNDER.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”).  THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE INVESTOR, IS A
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATIONS, FRAUDULENT
TRANSFER OR SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS GENERALLY OR BY
GENERAL EQUITABLE PRINCIPLES (WHETHER APPLIED IN EQUITY OR AT LAW).  NO OTHER
CORPORATE PROCEEDINGS ARE NECESSARY FOR THE EXECUTION AND DELIVERY BY THE
COMPANY OF THIS AGREEMENT, THE PERFORMANCE BY IT OF ITS OBLIGATIONS HEREUNDER OR
THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY. 

(2)               SUBJECT TO COMPLIANCE WITH THE STATUTES, REGULATIONS AND
FILINGS REFERRED TO IN SECTION 2.2(D)(3), NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF THIS AGREEMENT, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, WILL (A) VIOLATE, CONFLICT WITH, OR RESULT IN
A BREACH OF ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN
THE TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A
RIGHT OF TERMINATION OR ACCELERATION OF, OR RESULT IN THE CREATION OF, ANY LIEN
UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY SUBSIDIARY
UNDER ANY OF THE MATERIAL TERMS, CONDITIONS OR PROVISIONS OF (I) ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS (OR SIMILAR GOVERNING DOCUMENTS) OR (II) ANY NOTE,
BOND, MORTGAGE, INDENTURE, DEED OF TRUST, LICENSE, LEASE, AGREEMENT OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY IS A
PARTY OR BY WHICH IT MAY BE BOUND, OR TO WHICH THE COMPANY OR ANY COMPANY
SUBSIDIARY OR ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY
SUBSIDIARY MAY BE SUBJECT; OR (B) VIOLATE ANY STATUTE, RULE OR REGULATION OR, TO
THE KNOWLEDGE OF THE COMPANY, ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION OR
DECREE APPLICABLE TO THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR

-6-

--------------------------------------------------------------------------------

 

assets; except, in the case of clauses (A)(ii) and (B), as would not reasonably
be expected to have a Material Adverse Effect on the Company.

 

(3)               OTHER THAN FILINGS UNDER THE FEDERAL SECURITIES LAWS OR THE
SECURITIES OR BLUE SKY LAWS OF THE VARIOUS STATES, THE APPROVAL OF THE SHARES
FOR LISTING ON THE NASDAQ STOCK MARKET AND AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NO MATERIAL NOTICE TO, FILING WITH, EXEMPTION OR REVIEW BY, OR
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL OR REGULATORY
AUTHORITIES, AGENCIES, COURTS, COMMISSIONS OR OTHER ENTITIES (COLLECTIVELY,
“GOVERNMENTAL ENTITIES”) OR ANY OTHER PERSON IS NECESSARY FOR THE CONSUMMATION
BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(E)                COMPANY FINANCIAL STATEMENTS.  EXCEPT AS PREVIOUSLY
DISCLOSED, THE CONSOLIDATED STATEMENTS OF CONDITION OF THE COMPANY AND THE
COMPANY SUBSIDIARIES AS OF DECEMBER 31, 2011 AND 2010 AND RELATED CONSOLIDATED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE
THREE YEARS ENDED DECEMBER 31, 2011, TOGETHER WITH THE NOTES THERETO, INCLUDED
IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER
31, 2011 (THE “COMPANY 10-K”), AND THE UNAUDITED CONSOLIDATED STATEMENTS OF
CONDITION OF THE COMPANY AND THE COMPANY SUBSIDIARIES AS OF JUNE 30, 2012 AND
RELATED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND
CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2012 INCLUDED IN THE COMPANY’S
QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2012 HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS AND PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE
COMPANY AND THE COMPANY SUBSIDIARIES AT THE DATES SET FORTH THEREIN AND THE
CONSOLIDATED RESULTS OF OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH
FLOWS OF THE COMPANY AND THE COMPANY SUBSIDIARIES FOR THE PERIODS STATED THEREIN
(SUBJECT TO THE ABSENCE OF NOTES AND YEAR-END AUDIT ADJUSTMENTS IN THE CASE OF
INTERIM UNAUDITED STATEMENTS).


(F)                 REPORTS.  EXCEPT AS PREVIOUSLY DISCLOSED, SINCE DECEMBER 31,
2010, THE COMPANY AND EACH COMPANY SUBSIDIARY HAVE FILED ALL MATERIAL REPORTS,
REGISTRATIONS AND STATEMENTS, TOGETHER WITH ANY REQUIRED AMENDMENTS THERETO,
THAT IT WAS REQUIRED TO FILE WITH ANY GOVERNMENTAL ENTITY (COLLECTIVELY, THE
“COMPANY REPORTS”).  EXCEPT AS PREVIOUSLY DISCLOSED, AS OF THEIR RESPECTIVE
FILING DATES, THE COMPANY REPORTS (1) COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
STATUTES AND APPLICABLE RULES AND REGULATIONS OF THE APPLICABLE GOVERNMENTAL
ENTITIES, AS THE CASE MAY BE, AND (2) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING. 


(G)               PROPERTIES AND LEASES.  EXCEPT AS PREVIOUSLY DISCLOSED, THE
COMPANY OR COMPANY SUBSIDIARIES HAVE GOOD TITLE, FREE AND CLEAR OF ANY MATERIAL
LIENS OTHER THAN PERMITTED LIENS, TO THE OWNED REAL AND PERSONAL PROPERTY
REFLECTED IN THE COMPANY’S CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2011
INCLUDED IN THE COMPANY 10-K, AND ALL REAL AND PERSONAL PROPERTY ACQUIRED SINCE
SUCH DATE, EXCEPT SUCH REAL AND PERSONAL PROPERTY AS HAS BEEN DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS.  FOR PURPOSES OF THIS AGREEMENT, “PERMITTED LIENS”
MEANS (1) LIENS FOR TAXES AND OTHER GOVERNMENTAL CHARGES AND ASSESSMENTS THAT
ARE NOT YET DUE AND PAYABLE, (2) LIENS OF LANDLORDS AND LIENS OF CARRIERS,
WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS FOR SUMS

-7-

--------------------------------------------------------------------------------

 

not yet due and payable and (3) other Liens or imperfections on property that
are not material in amount or do not materially detract from the value of or
materially impair the existing use of the property affected by such Lien or
imperfection.  Except as would not reasonably be expected to have a Material
Adverse Effect on the Company, (A) all leases of real property and all other
leases material to the Company or any Company Subsidiary pursuant to which the
Company or such Company Subsidiary, as lessee, leases real or personal property
are valid and effective in accordance with their respective terms, and (B) there
is not, under any such lease, any existing material default by the Company or
such Company Subsidiary or any event which, with notice or lapse of time or
both, would constitute such a material default.

 


(H)               TAXES.  EACH OF THE COMPANY AND THE COMPANY SUBSIDIARIES HAS
FILED ALL MATERIAL FEDERAL, STATE, COUNTY, LOCAL AND FOREIGN TAX RETURNS,
INCLUDING INFORMATION RETURNS, REQUIRED TO BE FILED BY IT, AND PAID ALL MATERIAL
TAXES OWED BY IT, INCLUDING THOSE WITH RESPECT TO INCOME, WITHHOLDING, SOCIAL
SECURITY, UNEMPLOYMENT, WORKERS COMPENSATION, FRANCHISE, AD VALOREM, PREMIUM,
EXCISE AND SALES TAXES, AND NO TAXES SHOWN ON SUCH RETURNS TO BE OWED BY IT OR
ASSESSMENTS RECEIVED BY IT ARE DELINQUENT.  NEITHER THE COMPANY NOR ANY COMPANY
SUBSIDIARY IS A PARTY TO ANY PENDING ACTION OR PROCEEDING, NOR TO THE KNOWLEDGE
OF THE COMPANY HAS ANY SUCH ACTION OR PROCEEDING BEEN THREATENED BY ANY
GOVERNMENTAL ENTITY, FOR THE ASSESSMENT OR COLLECTION OF TAXES, INTEREST,
PENALTIES, ASSESSMENTS OR DEFICIENCIES THAT WOULD REASONABLY BE LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NO
ISSUE HAS BEEN RAISED BY ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXING AUTHORITY
IN CONNECTION WITH AN AUDIT OR EXAMINATION OF THE TAX RETURNS, BUSINESS OR
PROPERTIES OF THE COMPANY OR ANY COMPANY SUBSIDIARY WHICH HAS NOT BEEN SETTLED,
RESOLVED AND FULLY SATISFIED, OR ADEQUATELY RESERVED FOR (OTHER THAN THOSE
ISSUES THAT ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY).  EACH OF THE COMPANY AND THE COMPANY SUBSIDIARIES HAS WITHHELD ALL
MATERIAL TAXES THAT IT IS REQUIRED TO WITHHOLD FROM AMOUNTS OWING TO EMPLOYEES,
CREDITORS OR OTHER THIRD PARTIES. 


(I)                 NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2011, NO
CHANGE HAS OCCURRED AND NO CIRCUMSTANCES EXIST THAT HAVE HAD OR ARE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


(J)                 INSURANCE.  THE COMPANY AND EACH COMPANY SUBSIDIARY IS
PRESENTLY INSURED, AND DURING EACH OF THE PAST FIVE CALENDAR YEARS (OR DURING
SUCH LESSER PERIOD OF TIME AS THE COMPANY HAS OWNED SUCH COMPANY SUBSIDIARY) HAS
BEEN INSURED, FOR REASONABLE AMOUNTS WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES AGAINST SUCH RISKS AS COMPANIES ENGAGED IN A SIMILAR
BUSINESS WOULD, IN ACCORDANCE WITH GOOD BUSINESS PRACTICE, CUSTOMARILY BE
INSURED.


(K)               PERMITS; COMPLIANCE WITH LAWS.  EXCEPT AS PREVIOUSLY
DISCLOSED, THE COMPANY AND EACH COMPANY SUBSIDIARY HAS ALL PERMITS, LICENSES,
AUTHORIZATIONS, ORDERS AND APPROVALS OF, AND HAS MADE ALL FILINGS, APPLICATIONS
AND REGISTRATIONS WITH, GOVERNMENTAL ENTITIES THAT ARE REQUIRED IN ORDER TO
PERMIT THEM TO OWN OR LEASE THEIR PROPERTIES AND ASSETS AND TO CARRY ON THEIR
BUSINESS AS PRESENTLY CONDUCTED AND THAT ARE MATERIAL TO THE BUSINESS OF THE
COMPANY AND THE COMPANY SUBSIDIARIES, TAKEN AS A WHOLE, AND ALL SUCH PERMITS,
LICENSES, AUTHORIZATIONS, ORDERS AND APPROVALS ARE IN FULL FORCE AND EFFECT AND,
TO THE KNOWLEDGE OF THE COMPANY, (1) NO SUSPENSION OR CANCELLATION OF ANY OF
THEM IS THREATENED, AND ALL SUCH FILINGS, APPLICATIONS AND REGISTRATIONS ARE
CURRENT, AND (2) THERE ARE NO FACTS OR CIRCUMSTANCES THAT WOULD GIVE RISE TO THE
REVOCATION OR MATERIAL ADVERSE MODIFICATION OF ANY SUCH PERMITS, LICENSES,
AUTHORIZATIONS, ORDERS AND

-8-

--------------------------------------------------------------------------------

 

approvals.  Except as Previously Disclosed or as is not reasonably expected to
have a Material Adverse Effect on the Company, (A) the conduct by the Company
and each Company Subsidiary of their business and the condition and use of their
properties does not violate or infringe any applicable domestic (federal, state
or local) or foreign law, statute, ordinance, license or regulation or have the
effect of revoking or limiting FDIC deposit insurance, and (B) neither the
Company nor any Company Subsidiary is in default under any order, license,
regulation, demand, writ, injunction or decree of any Governmental Entity.

 


(L)                 LITIGATION.  EXCEPT AS PREVIOUSLY DISCLOSED, THERE ARE NO
LITIGATION, REGULATORY, GOVERNMENTAL OR SIMILAR PROCEEDINGS PENDING OR, TO THE
COMPANY’S KNOWLEDGE, THREATENED, TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY
IS A PARTY OR OF WHICH ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
THE SUBJECT WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


(M)             BROKERS AND FINDERS.  EXCEPT FOR KEEFE, BRUYETTE & WOODS, INC.,
NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY NOR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS OR EMPLOYEES HAS EMPLOYED ANY BROKER OR FINDER OR INCURRED
ANY LIABILITY FOR ANY FINANCIAL ADVISORY FEES, BROKERAGE FEES, COMMISSIONS OR
FINDER’S FEES, AND NO BROKER OR FINDER HAS ACTED DIRECTLY OR INDIRECTLY FOR THE
COMPANY OR ANY COMPANY SUBSIDIARY, IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(N)               ISSUANCE OF THE SHARES.  THE ISSUANCE OF THE SHARES HAS BEEN
DULY AUTHORIZED, AND WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THE SHARES WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE AND FREE AND CLEAR OF ALL LIENS, OTHER THAN RESTRICTIONS ON
TRANSFER IMPOSED BY APPLICABLE SECURITIES LAWS, AND SHALL NOT BE SUBJECT TO
PREEMPTIVE RIGHTS. 


(O)               EMPLOYMENT MATTERS.  EXCEPT AS PREVIOUSLY DISCLOSED, NO LABOR
DISPUTE EXISTS OR, TO THE COMPANY’S KNOWLEDGE, IS IMMINENT WITH RESPECT TO ANY
OF THE EMPLOYEES OF THE COMPANY OR ANY COMPANY SUBSIDIARY WHICH WOULD HAVE OR
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NONE OF THE COMPANY’S
OR COMPANY’S SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT RELATES TO SUCH
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY OR COMPANY SUBSIDIARY, AND NEITHER THE
COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES IS A PARTY TO A COLLECTIVE
BARGAINING AGREEMENT.  TO THE COMPANY’S KNOWLEDGE, NO EXECUTIVE OFFICER IS, OR
IS NOW EXPECTED TO BE, IN MATERIAL VIOLATION OF ANY MATERIAL TERM OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION
AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR
ANY RESTRICTIVE COVENANT IN FAVOR OF A THIRD PARTY, AND TO THE COMPANY’S
KNOWLEDGE, THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT
SUBJECT THE COMPANY OR ANY COMPANY SUBSIDIARY TO ANY MATERIAL LIABILITY WITH
RESPECT TO ANY OF THE FOREGOING MATTERS.


(P)               NO INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IMMEDIATELY
AFTER RECEIPT OF PAYMENT FOR THE SHARES WILL NOT BE, AN “INVESTMENT COMPANY,” AN
“AFFILIATED PERSON” OF, “PROMOTER” FOR OR “PRINCIPAL UNDERWRITER” FOR, AN ENTITY
“CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 

-9-

--------------------------------------------------------------------------------

 

 


(Q)               S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE TO REGISTER THE
RESALE OF THE SHARES BY THE INVESTOR USING FORM S-3 PROMULGATED UNDER THE
SECURITIES ACT.


(R)                 BANK REGULATORY CAPITALIZATION.  AS OF THE DATE HEREOF, THE
BANK IS “WELL CAPITALIZED” (AS THAT TERM IS DEFINED IN THE RELEVANT REGULATION
OF THE BANK’S PRIMARY FEDERAL REGULATOR).


(S)                AGREEMENTS WITH REGULATORY AGENCIES; FIDUCIARY OBLIGATIONS. 
EXCEPT AS PREVIOUSLY DISCLOSED, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY
IS SUBJECT TO ANY CEASE-AND-DESIST OR OTHER SIMILAR ORDER OR ENFORCEMENT ACTION
ISSUED BY, OR IS A PARTY TO ANY WRITTEN AGREEMENT, CONSENT AGREEMENT OR
MEMORANDUM OF UNDERSTANDING WITH, ANY GOVERNMENTAL ENTITY THAT RESTRICTS IN ANY
MATERIAL RESPECT THE CONDUCT OF ITS BUSINESS.  TO THE COMPANY’S KNOWLEDGE, EACH
OF THE COMPANY AND EACH COMPANY SUBSIDIARY HAS ADMINISTERED ALL ACCOUNTS FOR
WHICH IT ACTS AS A FIDUCIARY, INCLUDING ACCOUNTS FOR WHICH IT SERVES AS A
TRUSTEE, AGENT, CUSTODIAN, PERSONAL REPRESENTATIVE, GUARDIAN, CONSERVATOR OR
INVESTMENT ADVISOR, IN ACCORDANCE WITH THE TERMS OF THE GOVERNING DOCUMENTS, AND
APPLICABLE LAW.  TO THE COMPANY’S KNOWLEDGE, NONE OF THE COMPANY, ANY COMPANY
SUBSIDIARY OR ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY COMPANY
SUBSIDIARY HAS COMMITTED ANY BREACH OF TRUST OR FIDUCIARY DUTY WITH RESPECT TO
ANY SUCH FIDUCIARY ACCOUNT.


(T)                 COMMON CONTROL.  THE COMPANY IS NOT AND, AFTER GIVING EFFECT
TO THE OFFERING AND SALE OF THE SHARES, WILL NOT BE UNDER THE CONTROL (AS
DEFINED IN THE BHC ACT AND THE FEDERAL RESERVE’S REGULATION Y (12 CFR PART 225))
(“BHC ACT CONTROL”) OF ANY COMPANY.  THE COMPANY IS NOT IN BHC ACT CONTROL OF
ANY FEDERALLY INSURED DEPOSITORY INSTITUTION OTHER THAN THE BANK.  THE BANK IS
NOT UNDER THE BHC ACT CONTROL OF ANY COMPANY OTHER THAN THE COMPANY.  NEITHER
THE COMPANY NOR THE BANK CONTROLS, IN THE AGGREGATE, MORE THAN FIVE PERCENT OF
THE OUTSTANDING VOTING CLASS, DIRECTLY OR INDIRECTLY, OF ANY FEDERALLY INSURED
DEPOSITORY INSTITUTION (OTHER THAN, IN THE CASE OF THE COMPANY, THE BANK). 


(U)               MATERIAL NON-PUBLIC INFORMATION.  NEITHER THE COMPANY NOR ANY
OF ITS OFFICERS OR DIRECTORS NOR ANY OTHER PERSON ACTING ON ITS OR THEIR BEHALF
HAS PROVIDED, AND IT HAS NOT AUTHORIZED KEEFE, BRUYETTE & WOODS, INC. TO
PROVIDE, THE INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE
COMPANY BELIEVES CONSTITUTES OR COULD REASONABLY BE EXPECTED TO CONSTITUTE
MATERIAL, NON-PUBLIC INFORMATION, EXCEPT FOR SUCH INFORMATION THAT WILL BE
DISCLOSED BY THE COMPANY IN THE PRESS RELEASE.  THE COMPANY ACKNOWLEDGES THAT
THE INVESTOR WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING
TRANSACTIONS IN SECURITIES OF THE COMPANY.


(V)               PRIVATE PLACEMENT.  NO REGISTRATION UNDER THE SECURITIES ACT
IS REQUIRED FOR THE OFFER AND SALE OF THE SHARES BY THE COMPANY TO THE INVESTOR
PURSUANT TO AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THE
ISSUANCE AND SALE OF THE SHARES HEREUNDER DOES NOT CONTRAVENE THE RULES AND
REGULATIONS OF THE NASDAQ STOCK MARKET AS OF THE DATE HEREOF.


(W)             OFAC.  NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY NOR, TO
THE COMPANY’S KNOWLEDGE, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE, AFFILIATE OR
PERSON ACTING ON BEHALF OF THE COMPANY OR ANY COMPANY SUBSIDIARY IS CURRENTLY
SUBJECT TO ANY ANY SANCTION, REGULATION, OR LAW PROMULGATED BY THE OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), THE FINANCIAL CRIMES ENFORCEMENT NETWORK OR ANY
OTHER SIMILAR GOVERNMENTAL

-10-

--------------------------------------------------------------------------------

 

Entity (collectively, “U.S. Sanctions Laws”); and the Company will not knowingly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Company Subsidiary, joint venture partner or
other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 


(X)               OTHER PURCHASE AGREEMENTS.  NO PURCHASE AGREEMENT EXECUTED BY
AN INSITUTIONAL INVESTOR ON THE DATE HEREOF CONTAINS RIGHTS, OR OTHERWISE
BENEFITS THE INVESTOR PARTY THERETO IN A MANNER, MORE FAVORABLE IN ANY MATERIAL
RESPECT TO SUCH INVESTOR THAN THE RIGHTS AND BENEFITS ESTABLISHED IN FAVOR OF
THE INVESTOR BY THIS AGREEMENT. 

    2.3        Representations and Warranties of the Investor. Except as
Previously Disclosed, the Investor hereby represents and warrants to the Company
as of the date of this Agreement that:


(A)                ORGANIZATION AND AUTHORITY.  THE INVESTOR IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL
JURISDICTIONS WHERE ITS OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES IT TO BE SO QUALIFIED AND FAILURE TO BE SO QUALIFIED WOULD
HAVE A MATERIAL ADVERSE EFFECT ON THE INVESTOR AND HAS THE REQUISITE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS
NOW BEING CONDUCTED. 


(B)               AUTHORIZATION; NO DEFAULT.   

(1)               THE INVESTOR HAS THE REQUISITE POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT AND TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER. 
THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY
THE INVESTOR AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY, IS A VALID AND BINDING OBLIGATION OF THE INVESTOR
ENFORCEABLE AGAINST THE INVESTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATIONS, FRAUDULENT TRANSFER OR SIMILAR LAWS RELATING TO OR AFFECTING
CREDITORS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (WHETHER APPLIED IN
EQUITY OR AT LAW).  NO OTHER CORPORATE PROCEEDINGS ARE NECESSARY FOR THE
EXECUTION AND DELIVERY BY THE INVESTOR OF THIS AGREEMENT, THE PERFORMANCE BY IT
OF ITS OBLIGATIONS HEREUNDER OR THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY. 

(2)               NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
INVESTOR OF THIS AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, WILL (A) VIOLATE, CONFLICT WITH, OR RESULT IN A BREACH OF
ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE
TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT
OF TERMINATION OR ACCELERATION OF, OR RESULT IN THE CREATION OF, ANY LIEN UPON
ANY OF THE PROPERTIES OR ASSETS OF THE INVESTOR UNDER ANY OF THE MATERIAL TERMS,
CONDITIONS OR PROVISIONS OF (I) ITS CERTIFICATE OF INCORPORATION OR BY-LAWS (OR
SIMILAR GOVERNING DOCUMENTS) OR (II) ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED
OF TRUST, LICENSE, LEASE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH
THE INVESTOR IS A PARTY OR BY WHICH IT MAY BE BOUND, OR TO WHICH THE INVESTOR OR
ANY OF THE PROPERTIES OR ASSETS OF THE INVESTOR MAY BE SUBJECT; OR (B) SUBJECT
TO COMPLIANCE WITH THE STATUTES AND REGULATIONS REFERRED TO IN THE

-11-

--------------------------------------------------------------------------------

 

next paragraph, materially violate any statute, rule or regulation or, to the
knowledge of the Investor, any judgment, ruling, order, writ, injunction or
decree applicable to the Investor or any of its properties or assets; except, in
the case of clauses (A)(ii) and (B), as would not reasonably be expected to have
a Material Adverse Effect on the Investor.

 

(3)               NO NOTICE TO, FILING WITH, EXEMPTION OR REVIEW BY, OR
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL ENTITY OR ANY OTHER
PERSON IS NECESSARY FOR THE CONSUMMATION BY THE INVESTOR OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(C)                PURCHASE FOR INVESTMENT.  THE INVESTOR ACKNOWLEDGES THAT THE
SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS THEREUNDER (THE “SECURITIES ACT”) OR UNDER ANY
STATE SECURITIES LAWS, AND IS AWARE THAT THE SALE OF THE SHARES TO IT IS BEING
MADE IN RELIANCE ON A PRIVATE PLACEMENT EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.  THE INVESTOR (I) IS ACQUIRING THE SHARES FOR ITS OWN ACCOUNT
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT FOR
INVESTMENT ONLY AND WITH NO PRESENT INTENTION OF DISTRIBUTING ANY OF THE SHARES
TO ANY PERSON OR ANY ARRANGEMENT OR UNDERSTANDING WITH ANY OTHER PERSONS
REGARDING THE DISTRIBUTION OF SUCH SHARES (THE FOREGOING REPRESENTATION AND
WARRANTY NOT LIMITING THE INVESTOR’S RIGHT TO SELL SUCH SHARES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY OTHER APPLICABLE SECURITIES LAWS), (II) WILL NOT SELL OR OTHERWISE
DISPOSE OF ANY OF THE SHARES, EXCEPT IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, (III) HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS
PROSPECTIVE INVESTMENT IN THE SHARES, (IV) HAS THE ABILITY TO BEAR THE ECONOMIC
RISKS OF ITS PROSPECTIVE INVESTMENT AND CAN AFFORD THE COMPLETE LOSS OF SUCH
INVESTMENT AND (V) IS AN “ACCREDITED INVESTOR” (AS THAT TERM IS DEFINED BY RULE
501 OF THE SECURITIES ACT).  THE INVESTOR UNDERSTANDS THAT THE COMPANY WILL RELY
UPON THE TRUTH AND ACCURACY OF THE FOREGOING REPRESENTATIONS, ACKNOWLEDGEMENTS
AND AGREEMENTS AND AGREES THAT IF ANY OF THE REPRESENTATIONS AND
ACKNOWLEDGEMENTS DEEMED TO HAVE BEEN MADE BY IT BY ITS PURCHASE OF THE SHARES IS
NO LONGER ACCURATE, IT SHALL PROMPTLY NOTIFY THE COMPANY.  IF THE INVESTOR IS
ACQUIRING SHARES AS A FIDUCIARY OR AGENT FOR ONE OR MORE ACCOUNTS, THE INVESTOR
REPRESENTS THAT IT HAS SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT AND IT HAS FULL POWER TO MAKE THE FOREGOING REPRESENTATIONS,
ACKNOWLEDGEMENTS AND AGREEMENTS ON BEHALF OF SUCH ACCOUNT.


(D)               OWNERSHIP.  AS OF THE DATE OF THIS AGREEMENT, THE INVESTOR IS
THE OWNER OF RECORD OR THE BENEFICIAL OWNER OF ONLY THE NUMBER OF SHARES OF
COMMON STOCK, SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK OR
ANY OTHER EQUITY OR EQUITY-LINKED SECURITY OF THE COMPANY, IF ANY, SET FORTH ON
SCHEDULE A.  THE INVESTOR IS ACTING INDEPENDENTLY WITH RESPECT TO THE PURCHASE,
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY, AND THE INVESTOR IS
NOT ACTING AS PART OF A GROUP OR IN CONCERT WITH ANY OTHER PERSON OR ENTITY,
INCLUDING THE OTHER INVESTORS.  THE DECISION OF THE INVESTOR TO PURCHASE THE
SHARES HAS BEEN MADE INDEPENDENTLY OF ANY OTHER INVESTOR AND INDEPENDENTLY OF
ANY INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS,
OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR ANY COMPANY SUBSIDIARY
WHICH MAY HAVE BEEN MADE OR GIVEN BY ANY OTHER INVESTOR OR BY ANY AGENT OR
EMPLOYEE OF ANY OTHER INVESTOR.  THE INVESTOR IS NOT PARTY TO ANY AGREEMENT,
ARRANGEMENT OR UNDERSTANDING FOR THE PURPOSE OF

-12-

--------------------------------------------------------------------------------

 

 

acquiring, holding, voting or disposing of, in each case, any shares of Common
Stock or other securities of the Company or any option, warrant or other right
to acquire any of the foregoing. 

  


(E)                FINANCIAL CAPABILITY.  THE INVESTOR HAS AVAILABLE FUNDS TO
MAKE THE PURCHASE ON THE TERMS AND CONDITIONS CONTEMPLATED BY THIS AGREEMENT.


(F)                 OFAC; ANTI-MONEY LAUNDERING.  (I) NEITHER THE INVESTOR NOR,
TO THE INVESTOR’S KNOWLEDGE, ANY DIRECTOR, OFFICER, AGENT, PARTNER, MEMBER,
EMPLOYEE, AFFILIATE OR PERSON ACTING ON BEHALF OF THE INVESTOR IS CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS LAWS; (II) THE INVESTOR IS NOT A “FOREIGN SHELL
BANK” AND IS NOT ACTING ON BEHALF OF A “FOREIGN SHELL BANK” UNDER APPLICABLE
ANTI-MONEY LAUNDERING LAWS AND REGULATIONS; (III) THE INVESTOR’S ENTRY INTO THIS
AGREEMENT OR CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT
CONTRAVENE U.S. SANCTIONS LAWS OR APPLICABLE ANTI-MONEY LAUNDERING LAWS OR
REGULATIONS; (IV) THE INVESTOR WILL PROMPTLY PROVIDE TO THE COMPANY OR ANY
GOVERNMENTAL ENTITY SUCH INFORMATION OR DOCUMENTATION AS MAY BE REQUIRED TO
COMPLY WITH U.S. SANCTIONS LAWS OR APPLICABLE ANTI-MONEY LAUNDERING LAWS OR
REGULATIONS; AND (V) THE COMPANY MAY PROVIDE TO ANY GOVERNMENTAL ENTITY
INFORMATION OR DOCUMENTATION REGARDING, OR PROVIDED BY, THE INVESTOR FOR THE
PURPOSES OF COMPLYING WITH U.S. SANCTIONS LAWS OR APPLICABLE ANTI-MONEY
LAUNDERING LAWS OR REGULATIONS.


(G)               BROKERS AND FINDERS.  NEITHER THE INVESTOR NOR ITS AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS OR EMPLOYEES HAS EMPLOYED ANY
BROKER OR FINDER OR INCURRED ANY LIABILITY FOR ANY FINANCIAL ADVISORY FEES,
BROKERAGE FEES, COMMISSIONS OR FINDER’S FEES, AND NO BROKER OR FINDER HAS ACTED
DIRECTLY OR INDIRECTLY FOR THE INVESTOR, IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.


ARTICLE III

COVENANTS

                            3.1       Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its reasonable best
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Purchase as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use reasonable best efforts to cooperate with the
other party to that end.

  

                            3.2       Confidentiality.  Prior to the issuance by
the Company of the Press Release, the Investor will hold, and will cause its
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any Governmental Entity or
relevant stock exchange, all nonpublic records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the Company or any of its subsidiaries, in each case furnished to it
by the Company or its representatives pursuant to this Agreement (except to the
extent that such Information can be shown to have been (a) previously known by
the Investor on a non-confidential basis, (b) in the public domain through no
fault of the Investor or (c) later lawfully acquired from other sources by the
Investor), and the Investor shall not release or disclose such Information to
any other person, except to its auditors, attorneys, financial advisors and
other consultants and advisors.  

-13-

--------------------------------------------------------------------------------

 

 

 


ARTICLE IV
ADDITIONAL AGREEMENTS

4.1        Registration Rights.


(A)                REGISTRATION. 

(1)               SHELF REGISTRATION.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE COMPANY COVENANTS AND AGREES THAT AS PROMPTLY AS REASONABLY
PRACTICABLE AFTER THE CLOSING DATE (AND IN ANY EVENT NO LATER THAN THE DATE THAT
IS 60 DAYS AFTER THE CLOSING DATE (THE “REGISTRATION DEADLINE”)), THE COMPANY
SHALL HAVE PREPARED AND FILED WITH THE SEC A SHELF REGISTRATION STATEMENT
COVERING ALL REGISTRABLE SECURITIES (OR OTHERWISE DESIGNATE AN EXISTING SHELF
REGISTRATION STATEMENT FILED WITH THE SEC TO COVER THE REGISTRABLE SECURITIES),
AND, TO THE EXTENT THE SHELF REGISTRATION STATEMENT HAS NOT THERETOFORE BEEN
DECLARED EFFECTIVE OR IS NOT AUTOMATICALLY EFFECTIVE UPON SUCH FILING, THE
COMPANY SHALL USE REASONABLE BEST EFFORTS TO CAUSE SUCH SHELF REGISTRATION
STATEMENT TO BE DECLARED OR BECOME EFFECTIVE NOT LATER THAN THE REGISTRATION
DEADLINE AND TO KEEP SUCH SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
AND IN COMPLIANCE WITH THE SECURITIES ACT AND USABLE FOR RESALE OF SUCH
REGISTRABLE SECURITIES FOR A PERIOD FROM THE DATE OF ITS INITIAL EFFECTIVENESS
UNTIL SUCH TIME AS THERE ARE NO REGISTRABLE SECURITIES REMAINING (INCLUDING BY
REFILING SUCH SHELF REGISTRATION STATEMENT (OR A NEW SHELF REGISTRATION
STATEMENT) IF THE INITIAL SHELF REGISTRATION STATEMENT EXPIRES).   

(2)               UNDERWRITTEN OFFERINGS.  ANY REGISTRATION PURSUANT TO THIS
SECTION 4.1(A) SHALL BE EFFECTED BY MEANS OF A SHELF REGISTRATION UNDER THE
SECURITIES ACT (A “SHELF REGISTRATION STATEMENT”) IN ACCORDANCE WITH THE METHODS
AND DISTRIBUTION SET FORTH IN THE SHELF REGISTRATION STATEMENT AND RULE 415.  IF
THE INVESTOR INTENDS TO DISTRIBUTE ANY REGISTRABLE SECURITIES BY MEANS OF AN
UNDERWRITTEN OFFERING (AN “UNDERWRITTEN OFFERING”), IT SHALL PROMPTLY SO ADVISE
THE COMPANY IN WRITING, AND THE COMPANY SHALL INCLUDE SUCH INFORMATION IN A
WRITTEN NOTICE TO THE OTHER INVESTORS THAT HAVE REGISTRATION RIGHTS UNDER THE
APPLICABLE PURCHASE AGREEMENTS WITHIN TEN DAYS OF THE COMPANY’S RECEIPT OF SUCH
NOTICE FROM THE INVESTOR.  IF THE OTHER INVESTORS, TO THE EXTENT THEY HAVE
REGISTRATION RIGHTS UNDER THE APPLICABLE PURCHASE AGREEMENTS, REQUEST INCLUSION
OF THEIR REGISTRABLE SECURITIES IN THE UNDERWRITTEN OFFERING, OR THE COMPANY
NOTIFIES THE INVESTOR OF A REQUEST BY THE COMPANY TO INCLUDE ANY SECURITIES IN
THE UNDERWRITTEN OFFERING, THE INVESTOR SHALL OFFER TO INCLUDE SUCH SECURITIES
OF SUCH OTHER INVESTORS AND THE COMPANY IN THE UNDERWRITTEN OFFERING BUT MAY
CONDITION SUCH OFFER ON THEIR ACCEPTANCE OF THE FURTHER APPLICABLE PROVISIONS OF
THIS SECTION 4.1(A).  THE MANAGING UNDERWRITERS IN ANY UNDERWRITTEN OFFERING
PURSUANT TO THIS SECTION 4.1(A)(2) SHALL BE SELECTED BY THE COMPANY AND SHALL BE
REASONABLY ACCEPTABLE TO HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
PARTICIPATING IN THE UNDERWRITTEN OFFERING.  ALL HOLDERS PROPOSING TO DISTRIBUTE
THEIR SECURITIES THROUGH SUCH UNDERWRITTEN OFFERING SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITERS SO

-14-

--------------------------------------------------------------------------------

 

 

selected for such Underwritten Offering.  Notwithstanding any other provision of
this Section 4.1(a)(2), if the managing underwriters advise the Company that in
their reasonable opinion the number of securities requested to be included in
such Underwritten Offering exceeds the number that can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company shall so advise the Investor and the
Other Investors holding Registrable Securities that would otherwise be included
in such Underwritten Offering, and the number of securities that may be included
in such Underwritten Offering shall be allocated as follows:  (A) first, among
the Investor and the Other Investors that have elected to participate in the
Underwritten Offering, pro rata based on the Registrable Securities requested to
be included in the Underwritten Offering by such holders, until such holders
have included in the Underwritten Offering all Registrable Securities requested
by such holders to be included, (B) second, to the Company, until the Company
has included in the Underwritten Offering all securities requested by it to be
included, and (C) third, among any other holders of securities of the Company
requesting to be included in such Underwritten Offering, pro rata based on the
number of securities requested to be included in such Underwritten Offering by
each such holder.  The Investor may request a maximum of two Underwritten
Offerings (excluding any offering that is not completed, provided  that the
Investor has reimbursed the Company for all reasonable and documented out of
pocket fees and expenses incurred by the Company in connection with any such
offering which is not completed due to actions or elections of the Investor);
provided  that the Company shall not be required to facilitate an Underwritten
Offering unless the expected gross proceeds from such offering exceed
$10,000,000; provided, further, that the Company shall not be required to
facilitate an Underwritten Offering if there has been one or more Underwritten
Offerings pursuant to this Agreement or any of the other Purchase Agreements
during the six-month period prior to the date on which the Investor makes such
request for an Underwritten Offering.

 

(3)               THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
(INCLUDING A RESALE OF REGISTRABLE SECURITIES FROM AN EFFECTIVE SHELF
REGISTRATION STATEMENT) OR AN UNDERWRITTEN OFFERING PURSUANT TO THIS
SECTION 4.1(A):  (A) WITH RESPECT TO SECURITIES THAT ARE NOT REGISTRABLE
SECURITIES; (B) DURING ANY SCHEDULED BLACK-OUT PERIOD; OR (C) IF THE COMPANY HAS
NOTIFIED THE INVESTOR THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS,
IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY OR ITS SECURITYHOLDERS FOR
SUCH REGISTRATION OR UNDERWRITTEN OFFERING TO BE EFFECTED AT SUCH TIME, IN WHICH
EVENT THE COMPANY SHALL HAVE THE RIGHT TO DEFER SUCH REGISTRATION OR
UNDERWRITTEN OFFERING FOR A PERIOD OF NOT MORE THAN 60 DAYS AFTER RECEIPT OF THE
REQUEST OF THE INVESTOR; PROVIDED  THAT SUCH RIGHT TO DELAY A REGISTRATION OR
UNDERWRITTEN OFFERING SHALL BE EXERCISED BY THE COMPANY (I) ONLY IF THE COMPANY
HAS GENERALLY EXERCISED (OR IS CONCURRENTLY EXERCISING) SIMILAR BLACK-OUT RIGHTS
AGAINST HOLDERS OF SIMILAR SECURITIES THAT HAVE REGISTRATION RIGHTS, TO THE
EXTENT PERMITTED BY THE TERMS OF SUCH REGISTRATION RIGHTS, (II) NOT MORE THAN
TWO TIMES IN ANY 12-MONTH PERIOD AND (III) NOT MORE THAN 90 DAYS IN THE
AGGREGATE IN ANY 12-MONTH PERIOD.

(4)               PIGGYBACK REGISTRATION.  WHENEVER THE COMPANY PROPOSES TO
REGISTER ANY OF ITS EQUITY SECURITIES, OTHER THAN A REGISTRATION PURSUANT TO
SECTION 4.1(A)(1) OR A SPECIAL REGISTRATION, AND THE REGISTRATION FORM TO BE
FILED MAY BE USED FOR THE REGISTRATION OR QUALIFICATION FOR DISTRIBUTION OF
REGISTRABLE SECURITIES, THE COMPANY WILL GIVE PROMPT WRITTEN NOTICE TO THE
INVESTOR AND THE OTHER INVESTORS, TO THE EXTENT THEY HAVE REGISTRATION RIGHTS
UNDER THE APPLICABLE PURCHASE AGREEMENTS, OF ITS INTENTION TO EFFECT SUCH A
REGISTRATION (BUT IN NO EVENT LESS THAN

-15-

--------------------------------------------------------------------------------

 

 

10 days prior to the anticipated filing date) and, subject to clause (6) below,
will include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
five business days after the date of the Company’s notice (a “Piggyback
Registration”).  The Investor may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration.  The Company may terminate or
withdraw any registration under this Section 4.1(a)(4) prior to the
effectiveness of such registration, whether or not the Investor has elected to
include Registrable Securities in such registration.  “Special Registration” 
means the registration of (A) equity securities and/or options or other rights
in respect thereof solely registered on Form S-4 or Form S-8 (or a successor
form) or (B) shares of equity securities and/or options or other rights in
respect thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or the Company
Subsidiaries or in connection with dividend reinvestment plans.

 

(5)               IF THE REGISTRATION REFERRED TO IN SECTION 4.1(A)(4) IS
PROPOSED TO BE UNDERWRITTEN, THE COMPANY WILL SO ADVISE THE INVESTOR AND SUCH
OTHER INVESTORS AS PART OF THE WRITTEN NOTICE GIVEN PURSUANT TO SECTION
4.1(A)(4).  IN SUCH EVENT, THE RIGHT OF THE INVESTOR TO REGISTRATION PURSUANT TO
THIS SECTION 4.1(A) WILL BE CONDITIONED UPON THE INVESTOR’S PARTICIPATION IN
SUCH UNDERWRITING AND THE INCLUSION OF THE INVESTOR’S REGISTRABLE SECURITIES IN
THE UNDERWRITING, AND THE INVESTOR WILL (TOGETHER WITH THE COMPANY AND THE OTHER
PERSONS DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.  IF THE INVESTOR DISAPPROVES OF
THE TERMS OF THE UNDERWRITING, SUCH PERSON MAY ELECT TO WITHDRAW THEREFROM BY
WRITTEN NOTICE TO THE COMPANY AND THE MANAGING UNDERWRITER.

(6)               IF A PIGGYBACK REGISTRATION UNDER SECTION 4.1(A)(4) RELATES TO
AN UNDERWRITTEN OFFERING ON BEHALF OF THE COMPANY, AND THE MANAGING UNDERWRITERS
ADVISE THE COMPANY THAT IN THEIR REASONABLE OPINION THE NUMBER OF SECURITIES
REQUESTED TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER THAT CAN BE SOLD
WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF SUCH OFFERING (INCLUDING AN
ADVERSE EFFECT ON THE PER SHARE OFFERING PRICE), THE COMPANY WILL INCLUDE IN
SUCH REGISTRATION OR PROSPECTUS ONLY SUCH NUMBER OF SECURITIES THAT IN THE
REASONABLE OPINION OF SUCH UNDERWRITERS CAN BE SOLD WITHOUT ADVERSELY AFFECTING
THE MARKETABILITY OF THE OFFERING (INCLUDING AN ADVERSE EFFECT ON THE PER SHARE
OFFERING PRICE), WHICH SECURITIES WILL BE SO INCLUDED IN THE FOLLOWING ORDER OF
PRIORITY:  (I) FIRST, THE SECURITIES THAT THE COMPANY PROPOSES TO SELL, UNTIL
THE COMPANY HAS INCLUDED IN THE UNDERWRITING ALL SECURITIES REQUESTED BY IT TO
BE INCLUDED,  (II) SECOND, THE REGISTRABLE SECURITIES OF THE INVESTOR AND THE
OTHER INVESTORS THAT HAVE REQUESTED REGISTRATION PURSUANT TO SECTION 4.1(A)(4),
PRO RATA BASED ON THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH
UNDERWRITING BY SUCH HOLDERS, UNTIL SUCH HOLDERS HAVE INCLUDED IN THE
UNDERWRITING ALL REGISTRABLE SECURITIES REQUESTED BY SUCH HOLDERS TO BE
INCLUDED, AND (III) THIRD, AMONG ANY OTHER HOLDERS OF SECURITIES OF THE COMPANY
REQUESTED TO BE INCLUDED IN SUCH UNDERWRITING, PRO RATA BASED ON THE NUMBER OF
SECURITIES REQUESTED TO BE INCLUDED IN SUCH UNDERWRITING BY EACH SUCH HOLDER.


(B)        EXPENSES OF REGISTRATION.  ALL SELLING EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATIONS HEREUNDER SHALL BE BORNE BY THE HOLDERS OF THE
SECURITIES SO REGISTERED PRO RATA ON THE BASIS OF THE AGGREGATE OFFERING OR SALE
PRICE OF THE SECURITIES SO REGISTERED.

-16-

--------------------------------------------------------------------------------

 


(C)                OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED TO EFFECT THE
REGISTRATION OF ANY REGISTRABLE SECURITIES OR FACILITATE THE DISTRIBUTION OF
REGISTRABLE SECURITIES PURSUANT TO AN EFFECTIVE SHELF REGISTRATION STATEMENT,
THE COMPANY SHALL, AS EXPEDITIOUSLY AS REASONABLY PRACTICABLE:

(1)               PREPARE AND FILE WITH THE SEC A PROSPECTUS SUPPLEMENT WITH
RESPECT TO A PROPOSED OFFERING OF REGISTRABLE SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, SUBJECT TO THIS SECTION 4.1(C), AND KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE OR SUCH PROSPECTUS SUPPLEMENT CURRENT UNTIL THE
SECURITIES DESCRIBED THEREIN ARE NO LONGER REGISTRABLE SECURITIES;

(2)               PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS
TO THE APPLICABLE REGISTRATION STATEMENT AND THE PROSPECTUS OR PROSPECTUS
SUPPLEMENT USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT AS MAY BE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT;

(3)               FURNISH TO THE INVESTOR AND ANY UNDERWRITERS SUCH NUMBER OF
COPIES OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH AMENDMENT AND
SUPPLEMENT THERETO (INCLUDING IN EACH CASE ALL EXHIBITS, INCLUDING THOSE
INCORPORATED BY REFERENCE) AND OF A PROSPECTUS, INCLUDING A PRELIMINARY
PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH
OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF REGISTRABLE SECURITIES OWNED OR TO BE DISTRIBUTED BY THEM;

(4)               USE ITS REASONABLE BEST EFFORTS TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE
INVESTOR OR ANY MANAGING UNDERWRITER(S), TO KEEP SUCH REGISTRATION OR
QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN
EFFECT AND TO TAKE ANY OTHER ACTION WHICH MAY BE REASONABLY NECESSARY TO ENABLE
SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY THE INVESTOR; PROVIDED  THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO
BUSINESS OR TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES
OR JURISDICTIONS;

(5)               NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES AT ANY TIME WHEN
A PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE APPLICABLE
PROSPECTUS, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN
EXISTING;

(6)               GIVE WRITTEN NOTICE TO THE INVESTOR:

(A)             WHEN ANY REGISTRATION STATEMENT FILED PURSUANT TO SECTION 4.1(A)
OR ANY AMENDMENT THERETO HAS BEEN FILED WITH THE SEC (EXCEPT FOR ANY AMENDMENT

-17-

--------------------------------------------------------------------------------

 

effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;

 

(B)              OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO ANY
REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN OR FOR ADDITIONAL
INFORMATION;

(C)              OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;

(D)             OF THE RECEIPT BY THE COMPANY OR ITS LEGAL COUNSEL OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE COMMON
STOCK FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE;

(E)              OF THE HAPPENING OF ANY EVENT THAT REQUIRES THE COMPANY TO MAKE
CHANGES IN ANY EFFECTIVE REGISTRATION STATEMENT OR THE PROSPECTUS RELATED TO THE
REGISTRATION STATEMENT IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(WHICH NOTICE SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE); AND

(F)               IF AT ANY TIME THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED IN ANY UNDERWRITING AGREEMENT CONTEMPLATED BY SECTION
4.1(C)(10) CEASE TO BE TRUE AND CORRECT;

(7)               USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OR
OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT REFERRED TO IN SECTION 4.1(C)(6)(C) AT THE EARLIEST
PRACTICABLE TIME;

(8)               UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SECTION 4.1(C)(5) OR 4.1(C)(6)(E), PROMPTLY PREPARE A POST-EFFECTIVE AMENDMENT
TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE
ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE INVESTOR AND
ANY UNDERWRITERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  IF THE COMPANY NOTIFIES THE INVESTOR IN ACCORDANCE WITH SECTION
4.1(C)(6)(E) TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES TO
THE PROSPECTUS HAVE BEEN MADE, THEN THE INVESTOR AND ANY UNDERWRITERS SHALL
SUSPEND USE OF SUCH PROSPECTUS AND USE THEIR REASONABLE BEST EFFORTS TO RETURN
TO THE COMPANY ALL COPIES OF SUCH PROSPECTUS (AT THE COMPANY’S EXPENSE) OTHER
THAN PERMANENT FILE COPIES THEN IN INVESTOR’S OR UNDERWRITER’S POSSESSION.  THE
TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT IN ANY 180-DAY
PERIOD SHALL NOT EXCEED 90 DAYS;

(9)               USE REASONABLE BEST EFFORTS TO PROCURE THE COOPERATION OF THE
COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE OF REGISTRABLE
SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL STOCK
CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES REASONABLY
REQUESTED BY THE INVESTOR OR ANY MANAGING UNDERWRITER(S);

 

-18-

--------------------------------------------------------------------------------

 

 

(10)           IF AN UNDERWRITTEN OFFERING IS REQUESTED PURSUANT TO
SECTION 4.1(A)(2), ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM, SCOPE
AND SUBSTANCE AND TAKE ALL SUCH OTHER ACTIONS REASONABLY REQUESTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD IN CONNECTION
THEREWITH OR BY THE MANAGING UNDERWRITER(S), IF ANY, TO EXPEDITE OR FACILITATE
THE UNDERWRITTEN DISPOSITION OF SUCH REGISTRABLE SECURITIES, AND IN CONNECTION
THEREWITH IN ANY UNDERWRITTEN OFFERING (INCLUDING MAKING MEMBERS OF MANAGEMENT
AND EXECUTIVES OF THE COMPANY AVAILABLE TO PARTICIPATE IN “ROAD SHOWS,” SIMILAR
SALES EVENTS AND OTHER MARKETING ACTIVITIES), (A) MAKE SUCH REPRESENTATIONS AND
WARRANTIES TO THE SELLING STOCKHOLDERS AND THE MANAGING UNDERWRITER(S), IF ANY,
WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND THE SHELF
REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS, IF ANY, INCORPORATED OR DEEMED
TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH CASE, IN CUSTOMARY FORM,
SUBSTANCE AND SCOPE, AND, IF TRUE, CONFIRM THE SAME IF AND WHEN REQUESTED,
(B) USE ITS REASONABLE BEST EFFORTS TO FURNISH THE UNDERWRITERS WITH OPINIONS OF
COUNSEL TO THE COMPANY, ADDRESSED TO THE MANAGING UNDERWRITER(S), IF ANY,
COVERING THE MATTERS CUSTOMARILY COVERED IN SUCH OPINIONS REQUESTED IN
UNDERWRITTEN OFFERINGS, (C) USE ITS REASONABLE BEST EFFORTS TO OBTAIN “COLD
COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY (AND, IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE INCLUDED IN THE SHELF REGISTRATION STATEMENT) WHO HAVE
CERTIFIED THE FINANCIAL STATEMENTS INCLUDED IN SUCH SHELF REGISTRATION
STATEMENT, ADDRESSED TO EACH OF THE MANAGING UNDERWRITER(S), IF ANY, SUCH
LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY
COVERED IN “COLD COMFORT” LETTERS, (D) IF AN UNDERWRITING AGREEMENT IS ENTERED
INTO, THE SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES CUSTOMARY
IN UNDERWRITTEN OFFERINGS, AND (E) DELIVER SUCH DOCUMENTS AND CERTIFICATES AS
MAY BE REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD IN CONNECTION THEREWITH, THEIR COUNSEL AND THE MANAGING
UNDERWRITER(S), IF ANY, TO EVIDENCE THE CONTINUED VALIDITY OF THE
REPRESENTATIONS AND WARRANTIES MADE PURSUANT TO CLAUSE (A) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT
OR OTHER AGREEMENT ENTERED INTO BY THE COMPANY.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE COMPANY SHALL NOT BE REQUIRED TO ENTER
INTO ANY UNDERWRITING AGREEMENT OR PERMIT ANY UNDERWRITTEN OFFERING ABSENT AN
AGREEMENT BY THE APPLICABLE UNDERWRITER(S) TO INDEMNIFY THE COMPANY IN FORM,
SCOPE AND SUBSTANCE AS IS CUSTOMARY IN UNDERWRITTEN OFFERINGS BY THE COMPANY;

(11)           MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF THE
INVESTOR, THE MANAGING UNDERWRITER(S), IF ANY, AND ANY ATTORNEYS OR ACCOUNTANTS
RETAINED BY THE INVESTOR OR MANAGING UNDERWRITER(S), AT THE OFFICES WHERE
NORMALLY KEPT, DURING REASONABLE BUSINESS HOURS, FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE THE
OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO SUPPLY ALL INFORMATION IN
EACH CASE REASONABLY REQUESTED (AND OF THE TYPE CUSTOMARILY PROVIDED IN
CONNECTION WITH DUE DILIGENCE CONDUCTED IN CONNECTION WITH A REGISTERED PUBLIC
OFFERING OF SECURITIES) BY ANY SUCH REPRESENTATIVE, MANAGING UNDERWRITER(S),
ATTORNEY OR ACCOUNTANT IN CONNECTION WITH SUCH SHELF REGISTRATION STATEMENT;

(12)           CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
LISTED OR, IF NO SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED ON ANY
SECURITIES EXCHANGE, USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH
REGISTRABLE SECURITIES TO BE LISTED ON THE NEW YORK STOCK EXCHANGE OR THE NASDAQ
STOCK MARKET, AS DETERMINED BY THE COMPANY;

 

-19-

--------------------------------------------------------------------------------

 

 

(13)           IF REQUESTED BY HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING REGISTERED AND/OR SOLD IN CONNECTION THEREWITH, OR THE MANAGING
UNDERWRITER(S), IF ANY, PROMPTLY INCLUDE IN A PROSPECTUS SUPPLEMENT OR AMENDMENT
SUCH INFORMATION AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
BEING REGISTERED AND/OR SOLD IN CONNECTION THEREWITH OR MANAGING UNDERWRITER(S),
IF ANY, MAY REASONABLY REQUEST IN ORDER TO PERMIT THE INTENDED METHOD OF
DISTRIBUTION OF SUCH SECURITIES AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR SUCH AMENDMENT AS SOON AS PRACTICABLE AFTER THE COMPANY HAS
RECEIVED SUCH REQUEST;

(14)           TIMELY PROVIDE TO ITS SECURITY HOLDERS EARNING STATEMENTS
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER;

(15)           REASONABLY COOPERATE WITH THE INVESTOR AND EACH UNDERWRITER, IF
ANY, PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE
FINRA;

(16)           NOT LATER THAN THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION
STATEMENT, PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE SECURITIES; AND

(17)           COOPERATE WITH THE INVESTOR AND EACH UNDERWRITER, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING THE
REGISTRABLE SECURITIES TO BE SOLD UNDER THE REGISTRATION STATEMENT IN A FORM
ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.


(D)               SUSPENSION OF SALES.  DURING ANY SCHEDULED BLACK-OUT PERIOD OR
UPON RECEIPT OF WRITTEN NOTICE FROM THE COMPANY THAT A REGISTRATION STATEMENT,
PROSPECTUS OR PROSPECTUS SUPPLEMENT CONTAINS OR MAY CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS OR MAY OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
THAT CIRCUMSTANCES EXIST THAT MAKE INADVISABLE USE OF SUCH REGISTRATION
STATEMENT, PROSPECTUS OR PROSPECTUS SUPPLEMENT, THE INVESTOR SHALL FORTHWITH
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL TERMINATION OF SUCH
SCHEDULED BLACK-OUT PERIOD OR UNTIL THE INVESTOR HAS RECEIVED COPIES OF A
SUPPLEMENTED OR AMENDED PROSPECTUS OR PROSPECTUS SUPPLEMENT, OR UNTIL THE
INVESTOR IS ADVISED IN WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS
AND, IF APPLICABLE, PROSPECTUS SUPPLEMENT MAY BE RESUMED, AND, IF SO DIRECTED BY
THE COMPANY, THE INVESTOR SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S
EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN THE INVESTOR’S
POSSESSION, OF THE PROSPECTUS AND, IF APPLICABLE, PROSPECTUS SUPPLEMENT COVERING
SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.  THE
TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT IN ANY 180-DAY
PERIOD SHALL NOT EXCEED 60 DAYS.


(E)                TERMINATION OF REGISTRATION RIGHTS.  THE INVESTOR’S
REGISTRATION RIGHTS AS TO ANY SECURITIES HELD BY THE INVESTOR SHALL NOT BE
AVAILABLE UPON THE EARLIER OF (A) THE FIRST TIME THE INVESTOR CEASES TO HOLD ANY
REGISTRABLE SECURITIES AND (B) THE TIME WHEN THE INVESTOR IS PERMITTED TO SELL
ITS REGISTRABLE SECURITIES PURSUANT TO RULE 144 WITHOUT VOLUME LIMITATIONS.


(F)                 FURNISHING INFORMATION. 

 

-20-

--------------------------------------------------------------------------------

 

 

(1)               THE INVESTOR SHALL NOT USE ANY FREE WRITING PROSPECTUS (AS
DEFINED IN RULE 405) IN CONNECTION WITH THE SALE OF REGISTRABLE SECURITIES
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.

(2)               IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE
COMPANY TO TAKE ANY ACTION PURSUANT TO SECTION 4.1(C) THAT THE INVESTOR AND THE
UNDERWRITERS, IF ANY, SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING
THEMSELVES, THE REGISTRABLE SECURITIES HELD BY THE INVESTOR AND THE INTENDED
METHOD OF DISPOSITION OF SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT THE
REGISTERED OFFERING OF SUCH REGISTRABLE SECURITIES.


(G)               INDEMNIFICATION. 

(1)               THE COMPANY AGREES TO INDEMNIFY THE INVESTOR AND, IF THE
INVESTOR IS A PERSON OTHER THAN AN INDIVIDUAL, THE INVESTOR’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES AND AFFILIATES, AND EACH PERSON,
IF ANY, THAT CONTROLS THE INVESTOR WITHIN THE MEANING OF THE SECURITIES ACT
(EACH, AN “INDEMNITEE”), AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS,
PROCEEDINGS, COSTS, LOSSES, LIABILITIES, DAMAGES, EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS), AMOUNTS PAID IN SETTLEMENT AND OTHER COSTS
(COLLECTIVELY, “LOSSES”) ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO OR ANY DOCUMENTS INCORPORATED
THEREIN BY REFERENCE OR CONTAINED IN ANY FREE WRITING PROSPECTUS (AS SUCH TERM
IS DEFINED IN RULE 405) PREPARED BY THE COMPANY OR AUTHORIZED BY IT IN WRITING
FOR USE BY THE INVESTOR (OR ANY AMENDMENT OR SUPPLEMENT THERETO); OR ANY
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED  THAT THE COMPANY SHALL NOT BE
LIABLE TO SUCH INDEMNITEE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSSES
ARISE OUT OF OR ARE BASED UPON (A) AN UNTRUE STATEMENT OR OMISSION MADE IN SUCH
REGISTRATION STATEMENT, INCLUDING ANY SUCH PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS CONTAINED THEREIN OR ANY SUCH AMENDMENTS OR SUPPLEMENTS THERETO OR
CONTAINED IN ANY FREE WRITING PROSPECTUS (AS SUCH TERM IS DEFINED IN RULE 405)
PREPARED BY THE COMPANY OR AUTHORIZED BY IT IN WRITING FOR USE BY THE INVESTOR
(OR ANY AMENDMENT OR SUPPLEMENT THERETO) IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION REGARDING THE INVESTOR OR ITS PLAN OF DISTRIBUTION OR OWNERSHIP
INTERESTS THAT WAS FURNISHED IN WRITING TO THE COMPANY BY THE INVESTOR FOR USE
IN CONNECTION WITH SUCH REGISTRATION STATEMENT, INCLUDING ANY SUCH PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY SUCH AMENDMENTS OR
SUPPLEMENTS THERETO, OR (B) OFFERS OR SALES EFFECTED BY OR ON BEHALF OF SUCH
INDEMNITEE “BY MEANS OF” (AS DEFINED IN RULE 159A) A “FREE WRITING PROSPECTUS”
(AS DEFINED IN RULE 405) THAT WAS NOT AUTHORIZED IN WRITING BY THE COMPANY.

(2)               IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 4.1(G)(1) IS
UNAVAILABLE TO AN INDEMNITEE WITH RESPECT TO ANY LOSSES OR IS INSUFFICIENT TO
HOLD THE INDEMNITEE HARMLESS AS CONTEMPLATED THEREIN, THEN THE COMPANY, IN LIEU
OF INDEMNIFYING SUCH INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNITEE AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNITEE, ON THE ONE HAND,
AND THE COMPANY, ON THE OTHER HAND, IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND, AND OF THE
INDEMNITEE, ON THE OTHER HAND, SHALL BE DETERMINED BY REF-

-21-

--------------------------------------------------------------------------------

 

erence to, among other factors, whether the untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and the Investor agree that it would not be just and equitable if
contribution pursuant to this Section 4.1(g)(2) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 4.1(g).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company is not guilty of such fraudulent misrepresentation.

 


(H)               RESERVED.   


(I)                 HOLDBACK.  WITH RESPECT TO ANY UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES BY THE INVESTOR PURSUANT TO THIS SECTION 4.1, THE COMPANY
AGREES NOT TO EFFECT (OTHER THAN PURSUANT TO SUCH REGISTRATION OR PURSUANT TO A
SPECIAL REGISTRATION) ANY PUBLIC SALE OR DISTRIBUTION, OR TO FILE ANY SHELF
REGISTRATION STATEMENT (OTHER THAN SUCH REGISTRATION OR A SPECIAL REGISTRATION)
COVERING ANY OF ITS EQUITY SECURITIES, OR ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE PERIOD NOT TO EXCEED
10 DAYS PRIOR AND 60 DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH OFFERING.  THE
COMPANY ALSO AGREES TO CAUSE EACH OF ITS DIRECTORS AND SENIOR EXECUTIVE OFFICERS
TO EXECUTE AND DELIVER CUSTOMARY LOCKUP AGREEMENTS IN SUCH FORM AND FOR SUCH
TIME PERIOD UP TO 90 DAYS AS MAY BE REQUESTED BY THE MANAGING UNDERWRITER.   


(J)                 RULE 144; RULE 144A REPORTING.  WITH A VIEW TO MAKING
AVAILABLE TO THE INVESTOR THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE
SEC WHICH MAY PERMIT THE SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC
WITHOUT REGISTRATION, SO LONG AS THE INVESTOR OWNS ANY REGISTRABLE SECURITIES,
THE COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS TO:

(1)               MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144(C)(1) OR ANY SIMILAR OR ANALOGOUS RULE
PROMULGATED UNDER THE SECURITIES ACT;

(2)               FILE WITH THE SEC, IN A TIMELY MANNER, ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT, AND IF AT ANY TIME THE
COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS, MAKE AVAILABLE, UPON THE REQUEST
OF THE INVESTOR, SUCH INFORMATION NECESSARY TO PERMIT SALES PURSUANT TO
RULE 144A (INCLUDING THE INFORMATION REQUIRED BY RULE 144A(D)(4) AND THE
SECURITIES ACT);

(3)               FURNISH TO THE INVESTOR FORTHWITH UPON REQUEST:  A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF
RULE 144 UNDER THE SECURITIES ACT, AND OF THE EXCHANGE ACT; A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY; AND SUCH OTHER REPORTS AND
DOCUMENTS AS THE INVESTOR MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE
OR REGULATION OF THE SEC ALLOWING IT TO SELL REGISTRABLE SECURITIES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT; AND

(4)               TAKE SUCH FURTHER ACTION AS THE INVESTOR MAY REASONABLY
REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE INVESTOR TO
SELL REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT.


 

-22-

--------------------------------------------------------------------------------

 

 


(K)               CERTAIN DEFINITIONS.  AS USED IN THIS SECTION 4.1, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:

(1)               “REGISTER,” “REGISTERED,” AND “REGISTRATION” SHALL REFER TO A
REGISTRATION EFFECTED BY PREPARING AND (A) FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT, AND THE DECLARATION OR ORDERING OF
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT, OR (B) FILING A PROSPECTUS AND/OR
PROSPECTUS SUPPLEMENT IN RESPECT OF AN APPROPRIATE EFFECTIVE REGISTRATION
STATEMENT ON FORM S-3;

(2)               “REGISTRABLE SECURITIES” MEANS (A) THE SHARES AND THE SHARES
OF COMMON STOCK ISSUED BY THE COMPANY PURSUANT TO THE OTHER PURCHASE AGREEMENTS
AND (B) ANY EQUITY SECURITIES ISSUED OR ISSUABLE DIRECTLY OR INDIRECTLY WITH
RESPECT TO SUCH SHARES OF COMMON STOCK BY WAY OF STOCK DIVIDEND OR STOCK SPLIT
OR IN CONNECTION WITH A COMBINATION OF SHARES, RECAPITALIZATION,
RECLASSIFICATION, MERGER, AMALGAMATION, ARRANGEMENT, CONSOLIDATION OR OTHER
REORGANIZATION, PROVIDED  THAT, ONCE ISSUED, SUCH SECURITIES WILL NOT BE
REGISTRABLE SECURITIES WHEN (I) THEY ARE SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) THEY SHALL HAVE CEASED TO
BE OUTSTANDING OR (III) THEY HAVE BEEN SOLD IN A PRIVATE TRANSACTION IN WHICH
THE TRANSFEROR’S RIGHTS UNDER THIS AGREEMENT ARE NOT ASSIGNED TO THE TRANSFEREE
OF THE SECURITIES.  NO REGISTRABLE SECURITIES MAY BE REGISTERED UNDER MORE THAN
ONE REGISTRATION STATEMENT AT ONE TIME;

(3)               “REGISTRATION EXPENSES” MEANS ALL EXPENSES INCURRED BY THE
COMPANY IN EFFECTING ANY REGISTRATION PURSUANT TO THIS AGREEMENT (WHETHER OR NOT
ANY REGISTRATION OR PROSPECTUS BECOMES EFFECTIVE OR FINAL) OR OTHERWISE
COMPLYING WITH ITS OBLIGATIONS UNDER THIS SECTION 4.1, INCLUDING ALL
REGISTRATION, FILING AND LISTING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS
OF COUNSEL FOR THE COMPANY, BLUE SKY FEES AND EXPENSES, EXPENSES INCURRED BY THE
COMPANY IN CONNECTION WITH ANY “ROAD SHOW”  AND EXPENSES OF THE COMPANY’S
INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY REGULAR OR SPECIAL REVIEWS OR
AUDITS INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION; PROVIDED  THAT
REGISTRATION EXPENSES SHALL NOT INCLUDE SELLING EXPENSES AND THE COMPENSATION OF
REGULAR EMPLOYEES OF THE COMPANY, WHICH SHALL BE PAID IN ANY EVENT BY THE
COMPANY;

(4)               “RULE 144,” “RULE 144A,” “RULE 158,” “RULE 159A,” “RULE 405”
AND “RULE 415” MEAN, IN EACH CASE, SUCH RULE PROMULGATED UNDER THE SECURITIES
ACT (OR ANY SUCCESSOR PROVISION), AS THE SAME SHALL BE AMENDED FROM TIME TO
TIME;

(5)               “SCHEDULED BLACK-OUT PERIOD” MEANS THE PERIOD FROM AND
INCLUDING THE LAST DAY OF A FISCAL QUARTER OF THE COMPANY TO AND INCLUDING THE
FIRST BUSINESS DAY AFTER THE DAY ON WHICH THE COMPANY PUBLICLY RELEASES ITS
EARNINGS FOR SUCH FISCAL QUARTER; AND 

(6)               “SELLING EXPENSES” MEANS ALL DISCOUNTS, SELLING COMMISSIONS
AND STOCK TRANSFER TAXES APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES AND
FEES AND DISBURSEMENTS OF COUNSEL FOR THE INVESTOR.


 

-23-

--------------------------------------------------------------------------------

 

 


(L)                 FORFEITURE.  AT ANY TIME, THE INVESTOR MAY ELECT TO FORFEIT
ITS RIGHTS SET FORTH IN THIS SECTION 4.1 FROM THAT DATE FORWARD; PROVIDED  THAT
THE INVESTOR SHALL NONETHELESS BE ENTITLED TO PARTICIPATE UNDER SECTIONS
4.1(A)(4)-(6) IN ANY PENDING UNDERWRITTEN OFFERING TO THE SAME EXTENT THAT THE
INVESTOR WOULD HAVE BEEN ENTITLED TO IF THE INVESTOR HAD NOT WITHDRAWN;
PROVIDED, FURTHER, THAT NO SUCH FORFEITURE SHALL TERMINATE THE INVESTOR’S RIGHTS
OR OBLIGATIONS UNDER SECTION 4.1(G) WITH RESPECT TO ANY PRIOR REGISTRATION OR
PENDING UNDERWRITTEN OFFERING.  “PENDING UNDERWRITTEN OFFERING” MEANS, WITH
RESPECT TO THE FORFEITURE OF RIGHTS PURSUANT TO THIS SECTION 4.1(L), ANY
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES IN WHICH THE INVESTOR HAS
ADVISED THE COMPANY OF ITS INTENT TO REGISTER ITS REGISTRABLE SECURITIES EITHER
PURSUANT TO SECTION 4.1(A)(2) OR 4.1(A)(4) PRIOR TO THE DATE OF THE INVESTOR’S
FORFEITURE.

    4.2.       Legend. (a)  The Investor agrees that all certificates (or
book-entry recordation) or other instruments representing the Shares subject to
this Agreement will bear a legend (or restrictive code) substantially to the
following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”


(B)               THE INVESTOR ACKNOWLEDGES THAT THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS AND
AGREES THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF ANY OF THE SHARES, EXCEPT
IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OR EXEMPTION PROVISIONS OF THE
SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES LAWS.  UPON THE REQUEST OF
THE INVESTOR AND THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE RESTRICTION REFERENCED IN THE
FOREGOING LEGEND (OR RESTRICTIVE CODE) IS NO LONGER REQUIRED IN ORDER TO ENSURE
COMPLIANCE WITH THE SECURITIES ACT OR APPLICABLE STATE LAWS, AS THE CASE MAY BE,
THE COMPANY SHALL PROMPTLY CAUSE THE LEGEND TO BE REMOVED FROM ANY CERTIFICATE
(OR RESTRICTIVE CODE FROM ANY BOOK ENTRY RECORDATION). 

    4.3.       NASDAQ Listing.  The Company shall use its reasonable best
efforts to cause the Shares to be approved for listing on the NASDAQ Stock
Market, subject to official notice of issuance, as promptly as practicable.

     4.4       Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its assets to, any
other party unless the successor, transferee or lessee party, as the case may be
(if not the Company), expressly assumes the due and punctual performance and
observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

    4.5        Witholding.  The Company shall be entitled to deduct and withhold
from amounts payable to the Investor or any of its Affiliates in respect of the
Shares such amounts as it is required to deduct and withhold under applicable
law.  To the extent that amounts are so withheld by the Company, such withheld
amounts shall be treated for all purposes as having been paid to the Investor or
any such Affiliates in respect of which such deduction and withholding was made
by the Company.  Prior to the Investor or any of its Affiliates receiving any
Shares, the Investor shall, and cause such Affiliates to, deliver to the Company
a duly executed Internal Revenue Service (“IRS”) Form W-9 or the appropriate IRS
Form W-8, as applicable, and such other IRS forms as may be reasonably requested
by the Company from time to time.  The Investor shall, and cause such Affiliates
to, update all such IRS forms, as appropriate, from time to time.

-24-

--------------------------------------------------------------------------------

 

 

    4.6        Notice of Control. The Company shall use commercially reasonable
efforts to notify the Investor prior to taking any action that would, to the
Company’s knowledge, cause (a) the Investor’s equity of the Company (together
with equity owned by such Investor’s Affiliates (as such term is used under the
BHC Act)) to exceed 33.3% of the Company’s total equity or (b) the Investor’s
ownership of any class of voting securities of the Company (together with the
ownership by such Investor’s Affiliates (as such term is used under the BHC Act)
of voting securities of the Company) to exceed 9.9% or otherwise cause the
Investor to “control” the Company under and for purposes of the BHC Act, the
Change in Bank Control Act or any rules or regulations promulgated thereunder
(or any successor provisions).  Notwithstanding anything to the contrary in this
Agreement, the Investor (together with its Affiliates (as such term is used
under the BHC Act)) shall not have the ability to purchase more than 33.3% of
the Company’s total equity or to own, control or have power to vote in excess of
9.9% of the total outstanding voting securities of the Company.


ARTICLE V

TERMINATION

     5.1        Termination.  This Agreement may be terminated (a) by mutual
agreement of the parties hereto or (b) by either party upon written notice to
the other if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the fifteenth (15th) day following the date hereof, provided 
that the right to terminate this Agreement under Section 5.1(b) shall not be
available to a party whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

                             5.2       Effects of Termination.  In the event of
any termination of this Agreement as provided in Section 5.1, this Agreement
(other than Section 3.2, this Section 5.2 and Article VI and all applicable
defined terms, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect and, if the Closing has
not yet occurred, any funds held by the Escrow Agent on behalf of the Investor
shall promptly be returned to the Investor; provided that nothing herein shall
relieve any party from liability for willful breach of this Agreement or breach
of this Agreement prior to any termination hereof.




-25-

--------------------------------------------------------------------------------

 

 


ARTICLE VI

MISCELLANEOUS

    6.1        Survival.  None of the representations and warranties set forth
in this Agreement shall survive the Closing.  Except as otherwise provided
herein, all covenants and agreements contained herein, other than those which by
their terms are to be performed in whole or in part after the Closing Date,
shall terminate as of the Closing Date.

     6.2       Amendment.  No amendment of this Agreement will be effective
unless made in writing and signed by an officer of a duly authorized
representative of each party.

     6.3        Waiver.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No waiver will
be effective unless it is in a writing signed by a duly authorized officer of
the waiving party that makes express reference to the provision or provisions
subject to such waiver.

     6.4       Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile or other electronic means and will be
deemed as sufficient as if actual signature pages had been delivered.

     6.5       Governing Law; Jurisdiction.  This Agreement shall be construed,
and the rights and obligations of the parties hereunder determined, in
accordance with the substantive laws of the State of New York, without regard to
its conflict-of-laws principles.  For the purposes of any suit, action or
proceeding based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance hereof, the parties hereby expressly
submit to the jurisdiction of all federal and state courts sitting within the
confines of the federal Eastern District of New York (the “Venue Area”) and
consent that any order, process, notice of motion or other application to or by
any such court or a judge thereof may be served within or without such court’s
jurisdiction by registered mail or by personal service in accordance with
Section 6.7.  The parties agree that such courts shall have the exclusive
jurisdiction over any such suit, action or proceeding commenced by either or
both of said parties.  Each party hereby irrevocably waives any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance hereof, brought in any federal or state
court sitting within the confines of the Venue Area and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

     6.6        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH OF the Parties HERETO hereby (a) certifies that no representative,
agent or attorney of

-26-

--------------------------------------------------------------------------------

 

 

the other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers and certifications contained in thiS SECTION 6.6. 

 

     6.7       Notices.  Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally or by facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.


(A)                IF TO THE COMPANY:

Suffolk Bancorp
4 West Second Street, P.O. Box 9000
Riverhead, NY  11901
Facsimile:  (631) 727-2638
Attention:  General Counsel

with a copy to (which copy alone shall not constitute notice):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019-6150
Facsimile:  (212) 403-2000
Attn:   David E. Shapiro, Esq.

 


(B)               IF TO THE INVESTOR, TO THE ADDRESS FOR NOTICE SET FORTH ON
SCHEDULE A. 

     6.8       Entire Agreement; Assignment.  (a)  This Agreement (including the
Disclosure Schedules hereto) constitutes the entire agreement, and supersede all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof; (b) the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns; and (c) this Agreement will not be assignable
by a party, by operation of law or otherwise, without the prior written consent
of the other party (any attempted assignment in contravention hereof being null
and void).

     6.9.       Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.  When used herein: 

-27-

--------------------------------------------------------------------------------

 

 




(A)                THE TERM “SUBSIDIARY” MEANS THOSE CORPORATIONS AND OTHER
PERSONS OF WHICH SUCH PERSON OWNS OR CONTROLS MORE THAN 50% OF THE OUTSTANDING
EQUITY SECURITIES EITHER DIRECTLY OR INDIRECTLY THROUGH AN UNBROKEN CHAIN OF
ENTITIES AS TO EACH OF WHICH MORE THAN 50% OF THE OUTSTANDING EQUITY SECURITIES
IS OWNED DIRECTLY OR INDIRECTLY BY ITS PARENT; PROVIDED, HOWEVER, THAT THERE
SHALL NOT BE INCLUDED ANY SUCH ENTITY TO THE EXTENT THAT THE EQUITY SECURITIES
OF SUCH ENTITY WERE ACQUIRED IN SATISFACTION OF A DEBT PREVIOUSLY CONTRACTED IN
GOOD FAITH OR ARE OWNED OR CONTROLLED IN A BONA FIDE FIDUCIARY CAPACITY;


(B)               THE TERM “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY
PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL
WITH, SUCH OTHER PERSON.  FOR PURPOSES OF THIS DEFINITION, “CONTROL” (INCLUDING,
WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL
WITH”) WHEN USED WITH RESPECT TO ANY PERSON, MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO CAUSE THE DIRECTION OF MANAGEMENT AND/OR POLICIES OF
SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES BY CONTRACT OR
OTHERWISE;


(C)                THE WORD “OR” IS NOT EXCLUSIVE;


(D)               THE WORDS “INCLUDING,” “INCLUDES,” “INCLUDED” AND “INCLUDE”
ARE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;  


(E)                THE TERMS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS
OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION, PARAGRAPH OR SUBDIVISION;


(F)                 “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAY, SUNDAY AND ANY
DAY WHICH SHALL BE A LEGAL HOLIDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN THE
STATE OF NEW YORK GENERALLY ARE AUTHORIZED OR REQUIRED BY LAW OR OTHER
GOVERNMENTAL ACTIONS TO CLOSE;


(G)               “PERSON” HAS THE MEANING GIVEN TO IT IN SECTION 3(A)(9) OF THE
EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT;


(H)               “BENEFICIAL OWNER” (AND THE CORRELATIVE TERM “BENEFICIALLY
OWNED”) HAS THE MEANING GIVEN TO IT IN RULES 13D-3 AND 13D-5 OF THE EXCHANGE
ACT; AND


(I)                 THE TERM “KNOWLEDGE OF THE COMPANY” OR ANY SIMILAR
FORMULATION OF KNOWLEDGE SHALL MEAN THE ACTUAL KNOWLEDGE OF THE OFFICERS OF THE
COMPANY LISTED ON SECTION 6.9(I) OF THE DISCLOSURE SCHEDULE OF THE COMPANY.




-28-

--------------------------------------------------------------------------------

 

 

     6.10      Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

     6.11     Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

    6.12     No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto any benefit right or remedies, except that the provisions of
Section 4.1 shall inure to the benefit of the persons referred to in such
Section.

    6.13       Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

     6.14.     Public Announcements.   The Company shall, by 9:30 a.m., New York
City time, on the first (1st) Business Day following the Closing Date, issue one
or more press releases or file one or more reports with the SEC (collectively,
the “Press Release”) disclosing all material, nonpublic information that the
Company may have provided the Investor at any time prior to the filing of the
Press Release in connection with the transactions contemplated by this
Agreement.  The Company and Investor agree that the Press Release shall be a
press release of the Company, provided  that the Company shall not publicly
disclose the name of the Investor or any Affiliate or investment adviser of the
Investor in the Press Release without the prior written consent of the Investor,
except to the extent such disclosure is required by applicable law or
regulation, at the request of the staff of the SEC or any other Governmental
Entity or under trading market regulations (in which case the Company shall, to
the extent permitted by applicable law, regulation or such request, provide the
Investor with prior notice of such disclosure).  Until the issuance of the Press
Release, neither party shall issue any press release or make any public
statement or announcement with respect to this Agreement or the transactions
contemplated hereby, except as required by law.




-29-

--------------------------------------------------------------------------------

 

 

6.15     Other Investors.  The Company agrees and acknowledges that the Investor
shall not be responsible for the performance of the obligations of the investors
party to the other Purchase Agreements.  

[signature page follows]

-30-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

SUFFOLK BANCORP

By:                                                                 
Name:
Title: 

 

--------------------------------------------------------------------------------

 

 

____________________________________

 

By:                                                                 
Name: 
Title: 

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

Investor:                                                                     
___________________________

Shares:                                                                        
___________________________

Cash Proceeds (aggregate purchase price):                
___________________________

 

Shares of Common Stock Beneficially

Owned as of the date hereof (Section 2.3(d)):          
___________________________

 

Address for notice (Section 6.7):                               
___________________________

                       
                                                           
___________________________

                                                                                   
Facsimile: __________________

                                                                                   
Attn: ______________________

 

Address for delivery of stock certificates:                
___________________________

                                                                                   
___________________________

                                                                                   
___________________________

 

EIN:                                                                           
___________________________

--------------------------------------------------------------------------------